





SCHEDULE 1.1
TO THE FACILITY LEASE

DEFINITIONS; INTERPRETATION

A.

Interpretation.  In each Lease Document, unless a clear contrary intention
appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by the Lease
Documents, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)

reference to any gender includes each other gender;

(iv)

reference to any agreement (including any Lease Document), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;

(v)

reference to any Law means such Law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or re-enactment of such section or other provision;

(vi)

reference in any Lease Document to any Preamble, Recital, Article, Section,
Annex, Schedule or Exhibit means such Article or Section thereof or Preamble,
Recital, Annex, Schedule or Exhibit thereto;

(vii)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to a Lease Document as a whole and not to any particular Article,
Section or other provision thereof;

(viii)

“including” (and with the correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(ix)

with respect to any rights and obligations of the parties under the Lease
Documents, all such rights and obligations shall be construed to the extent
permitted by applicable Law.

B.

Computation of Time Periods.  For purposes of computation of periods of time
under the Lease Documents, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”

C.

Accounting Terms and Determinations.  Unless otherwise specified in any Lease
Document, all terms of an accounting character used therein shall be
interpreted, all accounting determinations thereunder shall be made, and any
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP.

D.

Conflict in Lease Documents.  If there is any conflict between the Facility
Lease and any other Lease Document, such Lease Documents shall be interpreted
and construed, if possible, so as to avoid or minimize such conflict.

E.

Definitions.  Unless the context otherwise requires, the following defined terms
shall have the meanings ascribed to them below:

“AAA” shall mean the American Arbitration Association or any successor thereto.

“Acceptable Assignee” shall mean a Person that the PSCW determines meets the
following requirements: (a) that is a special-purpose entity, whose  governing
documents contain all covenants and restrictions related to non-consolidation
with its corporate parent in the event of such parent’s bankruptcy or
insolvency, (b) whose sole assets immediately after an assignment under Section
23.7 of the Facility Lease will be the Leased Facility, the rights under the
Facility Lease and related assets, and (c) whose Parent has senior unsecured
long-term debt rated at least A- or its equivalent by a Rating Agency and who
guarantees such Person’s obligations under any Lease Document to which such
Person will be a party, (d) that is either a permitted assignee under the Ground
Lease or is consented to by the State, and (e) who has at least five years
experience in the United States electric generating power industry.

“Additional Insureds” shall have the meaning given to such term in Section 11.3
of the Facility Lease.

“Affiliate” shall mean, with respect to any Person, (a) each entity that such
Person Controls, (b) each Person that Controls such Person, and (c) each entity
that is under common Control with such Person.

“Applicable Cost of Debt” shall mean the respective cost of debt as provided in
the Annex B to Schedule 5.1 to the Facility Lease.

“Appraisal Report” shall mean a report delivered by an Independent Appraiser.

“Approved Amount” shall mean the sum of (a) an amount equal to $108,916,203 and
(b) any amount approved by the PSCW to account for costs incurred by Lessor due
to Excused Events or Force Majeure in accordance with the CPCN approval and
applicable Law.

“Arbitrator” shall mean an independent arbitrator with no less than ten years
arbitration experience in the U.S. electric generation industry who is not
employed by, does not provide services to, and does not otherwise derive any
financial or other benefit from any of the Parties, their respective Affiliates
or the PSCW, other than as provided in the Lease Documents.

“Attorney” shall mean an independent attorney with no less than ten years
project development and financing experience in the U.S. electric energy
industry who is not employed by, does not provide services to, and does not
otherwise derive any financial or other benefit from any of the Parties, their
respective Affiliates or the PSCW, other than as provided in the Lease
Documents.

“Authorization” shall mean any license, permit, approval, filing, exemption,
variance, clearance, entitlement, allowance, franchise or authorization from
 any Governmental Authority.

“Authorized Officer” shall mean, with respect to (a) any Person other than a
partnership or limited liability company, the president, any vice president, the
treasurer, the chief financial officer or any other similar senior officer of
such Person, (b) any Person who is a partnership, the president, any vice
president, the treasurer, the chief financial officer or any other similar
senior officer of any general partner of such Person, and (c) any Person who is
a limited liability company, the president, any vice president, the treasurer,
the chief financial officer or any other similar senior officer of the manager
or the managing member of such Person.

“Backup and Station Service Agreement” shall mean the Agreement for the
Provision of Backup and Station Service, dated as of October 1, 2003, by and
between the Lessee and the University.

“Base Term” shall mean the period of time beginning on the Commercial Operation
Date and ending on the last day of the month in which occurs the 30th
anniversary of the Commercial Operation Date; provided that the Base Term shall
not extend beyond the earlier of (i) the date as of which the Fair Market Value
(calculated without taking into account inflation or deflation from the
Commercial Operation Date), as determined by the Independent Appraiser pursuant
to Section 3.6, is equal to 20% of the total Construction Costs, and (ii) the
date as of which the Base Term shall equal 80% of the Economic Useful Life of
the Leased Facility; and provided, further, that the Base Term shall not be less
than 25 years.

“Basic Rent” shall have the meaning given to such term in Section 5.1(a) of the
Facility Lease.

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Madison, Wisconsin.

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, interest, fines, claims, actions, suits, judgments, settlements, and
reasonable costs, fees, expenses and disbursements (including legal fees) and
expenses and costs of investigation) whether any of the foregoing be founded or
unfounded, of any kind and nature whatsoever.

“Commercial Arbitration Rules” shall mean the commercial arbitration rules of
the AAA.

“Commercial Operation” shall mean that the Facility shall have successfully
completed the Commercial Operation Test.

“Commercial Operation Date” shall mean the day commencing at 12:01 a.m. (CT)
after the day the Leased Facility successfully completed the Commercial
Operation Test, and the Leased Facility has obtained all operating
Authorizations.

“Commercial Operation Test” shall mean the commercial operation tests for the
Facility as set forth in Schedule 3.2 to the Facility Lease.

“Completeness Determination” shall mean an order or approval from the PSCW that
the Leased Facility is complete within the meaning of Wis. Stat. §
196.52(9)(b)(7).

“Compliance Auditor” shall have the meaning given to such term in Section 18.1
of the Facility Lease.

“Condemnation Award” shall mean the net amount that Lessor or Lessee receives as
a result of a taking of all or a portion of the Leased Facility or the Site, by
an exercise of eminent domain or a similar right or power by a Governmental
Authority.

“Confidential Information” shall mean, with respect to a Party, all proprietary
and confidential business information and data of such Party that is not
generally known by or readily ascertainable by or available to, on a legal or
authorized basis, the general public; provided, however, “Confidential
Information” shall not include any information: (i) which is already known to
the receiving Party; or (ii) has become generally known to the public through no
wrongful act of the receiving Party or its representatives and agents, (iii) has
been received by the receiving Party from a third party without (to the
receiving Party’s knowledge) restriction on disclosure and without (to the
receiving Party’s knowledge) a breach by the third party of an obligation of
confidentiality, or (iv) is independently developed by the receiving Party
without use of the Confidential Information received from a disclosing Party.

“Construction Costs” shall mean all internal and third party costs, expenses and
fees incurred by or on behalf of Lessor in connection with the development of
the Leased Facility and the performance of its obligations under Article 2 of
the Facility Lease, including all Pre-Certification Costs incurred in connection
with the development, design, engineering and procurement of the Leased
Facility.

“Control” shall mean the possession, directly or indirectly, through one or more
intermediaries, of the following:

(a)

(i) in the case of a corporation, 50% or more of the outstanding voting
securities thereof; (ii) in the case of a limited liability company,
partnership, limited partnership or venture, the right to 25% or more of the
distributions therefrom (including liquidating distributions); (iii) in the case
of a trust or estate, including a business trust, 50% or more of the beneficial
interest therein; and (iv) in the case of any other entity, 50% or more of the
economic or beneficial interest therein; and

(b)

in the case of any entity, the power or authority, through ownership of voting
securities, by contract or otherwise, to exercise a controlling influence over
the management of the entity.

“CPCN Approval” shall mean the PSCW order approving the certificate of public
convenience and necessity for the Facility.

“Delay Damages” and “Delay Damages Cap” shall have the respective meanings given
to such terms in Schedule 2.2.

“Demand Date” shall have the meaning given to such term in Section 15.2(a)(i) of
the Facility Lease.

“Demolition and Removal Costs” shall mean the fair value of the liability for
the asset retirement obligation, determined in accordance with GAAP, as adjusted
periodically in accordance with GAAP.

“Design Manual” shall mean the Washington Group International Design Manual
containing the plans and specifications relating to the Leased Facility,
including the design and construction drawings related thereto.

“Dispute” shall mean any controversy, claim or dispute of whatsoever nature or
kind between the Parties, arising out of or relating to the Facility Lease or
the validity, execution, performance, discharge, termination or breach thereof.

“Dollars” and the sign “$” shall mean the lawful currency of the United States.

“Economic Useful Life” shall mean the expected useful life of the Leased
Facility as determined by the Independent Appraiser.

“Emergency Condition” shall mean any condition or situation which presents an
imminent threat of danger to life, or threat to health or material property, or
could reasonably be expected to cause a significant disruption on or significant
damages to the Leased Facility or any material portion thereof or to Lessee’s
electric generating facilities or the Transmission Provider’s electric
transmission system.

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
administrative, regulatory or judicial action, suit, lien, judgment, demand or
other communication (whether written or oral) by any other Person alleging or
asserting such Person’s liability for investigatory costs, cleanup costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of, based on or resulting
from: (a) the presence, or Release into the environment, of any Hazardous
Material at any location, whether or not owned by such Person; or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

“Environmental Law” shall mean any and all Laws, now or hereafter in effect, and
any judicial or administrative judgment, relating to the environment, or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or toxic or hazardous substances or wastes into the
environment including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants,
chemicals, or toxic or hazardous substances or wastes.

“EPC Contract” shall mean the agreement for the engineering, procurement and
construction of the Facility, dated as of October 1, 2003, by and among the
State, the Lessor and MGE Construct LLC.

“Escalated” shall mean, with reference to any amount of money, the amount
determined by multiplying such sum by the CPI in effect as of December 31 of the
year preceding the calculation and dividing such product by the CPI as of
December 31, 2002.  “CPI” shall mean the Consumer Price Index for all Urban
Consumers (U.S. City Average) (1982-4=100), as published by the United States
Department of Labor Bureau of Labor Statistics.

“Event of Loss” shall mean any loss of, destruction or damage to, or taking of
the Leased Facility (or any part thereof) other than an Event of Total Loss.

“Event of Total Loss” shall mean: (a) all or substantially all of the Leased
Facility shall be damaged to the extent of being completely or substantially
completely destroyed; (b) any damage to the Leased Facility that results in an
insurance settlement with respect thereto on the basis of a total loss or an
agreed constructive or a compromised total loss of the Leased Facility; or (c)
all or substantially all of the Leased Facility shall be taken by exercise of a
power of eminent domain or similar right or power, or a Governmental Authority
shall order that the Leased Facility shall cease to operate permanently.

“Exceptional Maintenance” shall have the meaning given to such term in Section
13.2(c) of the Facility Lease.

“Excused Event” shall mean any of the following, regardless of the reason for
the occurrence thereof:

(a)

any failure or inability by Lessee to deliver Test Fuel or accept Test Power;
provided, that such failure or inability is not a result of Lessor’s failure or
inability to: (i) provide Lessee such information, as Lessee may reasonably
request, as necessary in order to procure (and have delivered) Test Fuel; or
(ii) fulfill its obligations under Section 3.3 of the Facility Lease;

(b)

the occurrence of instability on the Transmission Provider’s electric
transmission system (or any event, circumstance, condition or failure relating
thereto, including an Emergency Condition) which precludes the Transmission
Provider from accepting any Test Power; provided, that such failure or
instability is not primarily as a result of any action of Lessor; and (ii)
Lessor is otherwise available to deliver such Test Power;

(a)

the occurrence of instability on Lessee’s system (or any event, circumstance,
condition or failure relating thereto) which either prevents or precludes Lessee
from accepting, or Lessor from delivering to Lessee, any Test Power; provided,
that: (i) such failure or instability is not primarily as a result of any action
of Lessor; and (ii) Lessor is otherwise available to deliver such Test Power; or

(b)

any other failure of Lessee or the Transmission Provider to meet any of the
conditions for the Commercial Operation Date to occur; provided that failure is
not primarily the result of any action of Lessor.

“Execution Date” shall mean the date of the Facility Lease.

“Facility” shall mean the Leased Facility and the Steam and Chilled Water
Facility.

“Facility Lease” shall have the meaning given to such term in the Preamble to
the Facility Lease.

“Fair Market Value” shall mean, with respect to the Leased Facility or any part
thereof (including any Improvement thereto) as of any date, the price a
purchaser would pay to purchase such Leased Facility or part thereof in an
arm’s-length transaction between a willing buyer and a willing seller, neither
of them being under any compulsion to buy or sell.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
thereto.

“Financing Documents” shall mean each agreement, document or instrument to which
one or more of the Lenders and Lessor are a party from time to time and which
provide for term debt financing or refinancing to Lessor in connection with the
Facility and each other agreement, document or instrument delivered in
connection with any of the foregoing.

“Force Majeure” shall mean any cause or occurrence which is beyond the
reasonable control, and without the fault or negligence, of the Party claiming
the Force Majeure and which causes such Party to be unable, or otherwise
materially impairs or delays its ability, to perform its obligations under the
Facility Lease and which by the exercise of reasonable foresight such Party
could not have been reasonably expected to avoid, including any acts of God,
strikes, work stoppages, lockouts or other labor actions that are in each case
of an industry or sector-wide nature that are not directed solely or
specifically at such Party, acts of the public enemy, wars, terrorism,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, washouts, civil disturbances, explosions, change in Law
(including such change that results in any rescission, termination, material
modification, suspension or determination of invalidity or lack of effectiveness
of any Authorization), the acts or omissions of any Governmental Authority or
the failure to act on the part of any Governmental Authority, provided, that
such action has been timely requested and diligently pursued and any other cause
or occurrence whether of the kind herein enumerated or otherwise, which, despite
the reasonable efforts of such Party to prevent or mitigate its effects,
prevents or delays the performance of such Party, or prevents the obtaining of
the benefits of performance by the other Party, and is not within the control of
such Party claming Force Majeure.

“GAAP” shall mean, with respect to any Person, generally accepted accounting
principles in the United States as in effect from time to time.

“Good Utility Practice” shall mean, at a particular time: (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the United States electric power generating industry (including cogeneration
facilities) prior to such time and by constructors, owners, operators or
maintainers of facilities similar in size and operational characteristics to the
Facility; or (b) any of the practices, methods and acts which, in the exercise
of reasonable judgment in light of the facts known at the time the decision was
made, could have been expected to accomplish the desired result at the lowest
reasonable costs consistent with applicable Law and the Authorizations,
environmental considerations, good business practices, reliability, safety,
expedition and the manufacturers’ maintenance requirements; provided that “Good
Utility Practice” is not intended to be limited to the optimum practices,
methods or acts to the exclusion of all others, but rather to be a spectrum of
the acceptable practices, methods or acts generally accepted in such industry
having due regard for, among other things, manufacturers’ maintenance
requirements, the requirements of Governmental Authorities and any applicable
agreements.

“Governmental Authority” shall mean the federal government of the United States,
and any state, county or local government or regulatory department, body,
political subdivision, commission, agency, instrumentality, ministry court,
judicial or administrative body, taxing authority, or other authority thereof
(including any corporation or other entity owned or controlled by any of the
foregoing) having jurisdiction over either Party, the Facility or the Site,
whether acting under actual or assumed authority.

“Ground Lease” shall mean the ground lease, dated July 1, 2002, by and between
the University, as lessor thereunder, and the Lessor, as lessee thereunder.

“Ground Sublease” shall mean the ground sublease, dated as of ___ 2003, by and
between the Lessor, as lessor thereunder, and the Lessee, as lessee thereunder.

“Guaranteed Performance Levels,” “Guaranteed Performance Level Damages” and
“Guaranteed Performance Damages Cap” shall have the respective meanings given
them in Schedule 3.5 to the Facility Lease.

“Hazardous Material” shall mean, collectively, any petroleum or petroleum
product, asbestos in any form that is or could become friable, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls (PCB’s), hazardous waste, hazardous material,
hazardous substance, toxic substance, contaminant or pollutant, as defined or
regulated as such under any Environmental Law including the Resource
Conservation and Recovery Act, as amended, the Comprehensive Environmental
Response Compensation and Liability Act, as amended, or any similar state
statute.

“Improvements” shall mean those modifications, alterations, additions or
improvements to the Leased Facility that involve capital costs and are (a)
required or are advisable in accordance with Good Utility Practice, (b)
necessary for the efficient operation of the Leased Facility, or (c) required by
applicable Law; provided that any such modification, alteration, addition, or
improvement shall not (i) have a material adverse effect on the value of
Lessor’s investment in the Leased Facility (including an adverse effect on the
Fair Market Value, residual value, utility or remaining useful life on the
Leased Facility, (ii) cause any manufacturer’s warranties then in effect on the
Leased Facility to become void, (iii) create any Liens on the Leased Facility
(other than Permitted Encumbrances), (iv) cause the Improvement or Leased
Facility to become “limited use” property within the meaning of Rev. Proc.
2001-28, 2001-19 I.R.B. 1156), or (v) otherwise cause harm to the Leased
Facility.

“Indemnifying Party” shall have the meaning given to such term in Section 17.1
of the Facility Lease.

“Indemnitee” shall have the meaning given to such term in Section 17.1 of the
Facility Lease.

“Independent Appraiser” shall have the meaning given to such term in Schedule
12.1 to the Facility Lease.

“Independent Arbitrator” shall have the meaning given to such term in Section
18.4(b) of the Facility Lease.

“Independent Attorney” shall have the meaning given to such term in Section
18.4(a) of the Facility Lease.

“Independent Auditing Firm” shall mean an independent nationally recognized
accounting firm with no less than 10 years experience auditing U.S. electric
utilities and/or U.S. independent power producers that is not employed by, does
not provide services to, and does not otherwise derive any financial or other
benefit from any of the Parties, their respective Affiliates or the PSCW other
than as provided in the Lease Documents.

“Independent Engineer” shall have the meaning given to such term in Schedule
12.1 to the Facility Lease.

“Interconnection Agreement” shall mean that certain Interconnection Agreement,
dated as of November 21, 2002, between Lessee and American Transmission Company,
LLC, Docket No. 137-CE-109, as amended from time to time.

“Investment Grade” shall mean, with respect to the senior unsecured long-term
debt of a Person, a rating of at least “BBB” by Standard & Poor’s Rating
Services and “Baa2” by Moody’s Investors Services; provided, however, that if
either of the Rating Agencies shall have changed its system of classification
after the date of the Facility Lease, then the above ratings shall be changed to
the new ratings which correspond to the above ratings.

“Joint Ownership Agreement” shall mean the Joint Ownership Agreement, dated as
of October 13, 2003, by and among the Lessor, the State and the University.

“Late Term Improvements” shall mean any Improvement constructed pursuant to
Section 8.3 of the Facility Lease, as well as (i) any Improvement constructed
subsequent to any such Improvement during the Base Term, if the Lease Term has
been extended by the first Renewal Term, (ii) any Improvement constructed
subsequent to any such Improvement during the first Renewal Term, if the Lease
Term has been extended by the second Renewal Term; and (iii) any Improvement
constructed subsequent to any such Improvement during the second Renewal Term,
if the Lease Term has been extended by the third Renewal Term.

“Law” shall mean any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other governmental restriction or any similar
form of decision of or determination by, or any interpretation or administration
of any of the foregoing by, any Governmental Authority or judicial or
administrative body, whether now or hereafter in effect (including any
Environmental Law).

“Lease Documents” shall mean the Facility Lease, the Ground Lease, the Ground
Sublease, the Pre-Certification Cost Sharing Agreement, Backup and Station
Service Agreement, the Joint Ownership Agreement, the EPC Contract, the Right of
First Refusal Agreement, the Financing Documents, if any, and each other
agreement, document or instrument delivered in connection with any of the
foregoing.

“Lease Term” shall mean the Base Term and any Renewal Term.

“Leased Facility” shall have the meaning given to such term in the Recitals to
the Facility Lease.

“Lenders” shall mean the banks, bond and commercial paper holders and/or
financial institutions (together with their administrative agent, collateral
agents, depositary banks and other agents) that provide construction and/or term
debt financing and/or working capital and/or other financing or refinancing to
Lessor in connection the Leased Facility or any portion thereof.

“Lessee” shall have the meaning given to such term in the Preamble to the
Facility Lease.

“Lessee Event of Default” shall have the meaning given to such term in Article
14 of the Facility Lease.

“Lessee Termination Date” shall have the meaning given to such term in Section
2.3(a) of the Facility Lease.

“Lessor” shall have the meaning given to such term in the Preamble to the
Facility Lease.

“Lessor Termination Date” shall have the meaning given to such term in Section
2.4(a) of the Facility Lease.

“Lessor’s Liens” shall mean Liens on or against any or all of the Leased
Facility or any part thereof, the Facility Lease, Ground Lease, Ground Sublease
or any payment of Rent which results from: (a) any act of, or any Claim against,
the Member, any Lender or Lessor in any case unrelated to the transactions
contemplated by the Lease Documents; (b) any Tax owed by the Member, any Lender
or Lessor, except for any Tax required to be paid by Lessee under the Lease
Documents, including any Tax for which Lessee is obligated to indemnify the
Member, any Lender or Lessor, as the case may be; or (c) any act or omission of
the Member, any Lender or Lessor in contravention of the Lease Documents to
which it is a party.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, lease, easement, servitude, right of others, security interest or
encumbrance of any kind in respect of such property.  For purposes of the Lease
Documents, Lessee shall be deemed to own, subject to a Lien, any property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such property.

“Loss Proceeds” shall mean the net proceeds (including insurance proceeds
received by Lessor or Lessee from a third-party (including an insurer) in
respect of any Event of Loss or an Event of Total Loss; provided, however, that
“Loss Proceeds” shall not include any third-party liability insurance proceeds
payable directly to a third party.

“M.A.I.N. Guides” shall mean current Bylaws and Guides of Mid-America
 Interconnected Network or any successor thereto.

“Material Adverse Effect” shall mean, with respect to a Party, a material
adverse effect on: (a) the development, design, engineering, procurement,
permitting, construction, commissioning, financing, ownership, leasing, use
operation or maintenance of the Leased Facility; (b) the business, operations,
prospects, condition (financial or otherwise) or property of the Parties; (c)
the ability of such Party to perform its obligations under any of the Lease
Documents to which it is a party; or (d) the validity or enforceability of any
of the Lease Documents to which it is a party.

“Member” shall mean MGE Power LLC, a Wisconsin limited liability company.

“Metering Point” shall mean the Transmission Provider’s high voltage side of one
or more generator step up transformers, as more specifically set forth in the
Interconnection Agreement.

“MGE Energy” shall mean MGE Energy, Inc.

“Minimum Performance Levels” shall have the meaning given to such term in
Section 1.2 of Schedule 3.2.

“Monthly Management Fee” shall mean, with respect to any calendar month
commencing with the month in which the Execution Date occurs, a fee equal to
one-twelfth of the budgeted amount of annual management expenses to be incurred
by the Lessor, adjusted at the end of each calendar year to equal the actual
amount of such expenses for such year.

“Obsolete Component” shall have the meaning given to such term in Section 7.3(b)
of the Facility Lease.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Optional Rules for Emergency Measures of Protection” shall mean those rules set
forth by the AAA pursuant to its Commercial Arbitration Rules and governing
emergency interim relief procedures.

“Ordinary Wear and Tear” shall mean the deterioration of the Leased Facility
which would be reasonably expected to result from operating the Leased Facility
in a manner consistent with Good Utility Practice.

“Organic Documents” shall mean: (a) with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; (b) with respect to any Person that is a
limited partnership, its certificate of limited partnership and partnership
agreement; and (c) with respect to any Person that is a limited liability
company, its certificate of formation and its limited liability company
agreement, in each case, as amended, supplemented, amended and restated, or
otherwise modified and in effect from time to time.

“Overdue Rate” shall mean, as of any date, a rate per annum equal to the Prime
Rate as in effect on such date, plus 300 basis points; provided that in no event
shall the “Overdue Rate” exceed the maximum rate of interest allowed by
applicable Law.

“Parent” shall mean, with respect to any Person, the Person that Controls such
Person and that is not itself Controlled by any other Person.

“Party” shall mean either of Lessor or Lessee.

“Permitted Encumbrances” shall mean, in respect of any property:

(a)

Liens for Taxes, assessments or governmental charges not due and delinquent;

(b)

Liens for Taxes, assessments or governmental charges already due, but whose
validity or amount is being contested in good faith, by appropriate proceedings
initiated timely and diligently prosecuted, and for which adequate reserves in
accordance with GAAP are maintained against any adverse determination of such
contest or a bond in the full amount thereof has been posted;

(c)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business or incident to the construction
or improvement of such property in respect of obligations which are not overdue
for a period of more than 30 days or which are being contested in good faith, by
appropriate proceedings initiated timely and diligently prosecuted, and for
which adequate reserves in accordance with GAAP are maintained against any
adverse determination of such contest or a bond in the full amount thereof has
been posted;

(d)

easements, rights of way, reservations, restrictions, covenants, party-wall
agreements, agreements for joint or common use, landlords’ rights of distraint
and other similar encumbrances affecting such property, granted in the ordinary
course of business, which in the aggregate are not material in amount and which
do not in the aggregate materially detract from the value of such property or
impair the use of such property for the purposes for which it is held;

(a)

court proceedings affecting such property, provided the execution or other
enforcement thereof is effectively stayed and the Claims secured thereby are
being contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

(b)

minor defects and irregularities in title to such property, which do not in the
aggregate materially impair the value of such property or the use of such
property for the purposes for which it is held; and

(c)

attachment, judgment and other similar Liens arising in connection with Liens
pursuant to the Financing Documents.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an
unincorporated organization and any government or political subdivision thereof.

“Pre-Certification Cost Sharing Agreement” shall mean the Pre-Certification Cost
Sharing Agreement, dated as of September 18, 2002, by and between Lessee and the
State.

“Pre-Certification Costs” shall have the meaning given to such term in the
Pre-Certification Cost Sharing Agreement.

“Pre-Tax Return on Equity” shall mean a percentage equal to the product of (a)
an after-tax cost of equity equal to 12.1% and (y) a fixed tax rate gross-up
factor 1.67043 (provided, that if there is a statutory chance in federal or
state income tax rates applicable to Subchapter C corporations after the date
hereof, such tax rate gross-up will be adjusted upward or downward to reflect
the change in tax rates and such adjustment shall be effective as of the date
the change in tax rates becomes effective (even if retroactive).

“Prime Rate” shall mean the rate of interest published from time to time by The
Wall Street Journal (or any successor publication) as the base rate on corporate
loans posted by a certain percentage of the largest banks in the United States;
provided that if there is more than one such rate published, the higher rate
shall be effective for the purposes of the Lease Documents.

“Project Manager” shall mean, with respect to each Party, the project manager so
designated by such Party in writing delivered to the other Party.

“PSCW” shall mean the Public Service Commission of Wisconsin or any successor
thereto.

“Purchase Price” shall be equal to the sum of the following as of the Lessor
Termination Date or Lessee Termination Date, as applicable: (a) the Construction
Costs incurred by the Lessor through the Lessor Termination Date or Lessee
Termination Date, as applicable, but not more than the Approved Amount; (b) the
aggregate amount of outstanding Return on Capital with respect to such
Construction Costs; and (c) the Monthly Management Fee for each month from the
Commercial Operation Date through the month in which occurs the Lessor
Termination Date or Lessee Termination Date, as applicable.

“Rating Agencies” shall mean Standard & Poor’s Rating Services or its successor
and Moody’s Investors Services or its successor.

“Release” shall mean any “release” as such term is defined in 42 U.S.C.
§ 9601(22) or any successor statute.

“Renewal Rent” shall have the meaning given to such term in Section 5.1(c) of
the Facility Lease.

“Renewal Term” shall mean any of three terms commencing immediately at the end
of the Base Term or previous Renewal Term, as applicable and terminating as
provided in Section 12.2 of the Facility Lease.

“Rent” shall mean, collectively, Basic Rent, Renewal Rent and/or Supplemental
Rent.

“Rent Payment Date” shall mean the 25th day of each calendar month or the next
Business Day during the Lease Term.

“Required Commercial Operation Date” shall mean January 1, 2006, as such date
may be extended by a reasonable amount of time (not to exceed in the aggregate
365 days) attributable to any delay in achieving Commercial Operation caused by
Force Majeure, Event of Loss, Event of Total Loss, or an Excused Event.

“Required Improvements” shall have the meaning given to such term in Section
8.1(b) of the Facility Lease.

“Return on Capital” shall mean, with respect to Construction Costs or other
capital expenditures or Fair Market Value, an amount equal to the product in
dollars of (a) the Return on Capital Percentage and (b) the amount of such
Construction Costs or other capital expenditures or Fair Market Value, as the
case may be.

“Return on Capital Percentage” shall mean the monthly percentage (%) equal to
the product of (a) 1/12 and (b) the sum of (i) an amount equal to the product of
(A) 53% and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the
product of (A) 47% and (B) the Applicable Cost of Debt (in %).

“Right of First Refusal Agreement” shall mean the agreement substantially in the
form of Exhibit D to the Facility Lease.

“Senior Executives” shall mean with respect to (a) any Person other than a
partnership or limited liability company, a director-level officer or its
equivalent or higher of such Person; and (b) any Person that is a partnership, a
director-level officer or its equivalent or higher of the general partner of
such Person, and (c) any Person that is a limited liability company, a
director-level officer or its equivalent or higher of the manager or managing
member of such Person.

“Site” shall mean the location north of UW-Madison Walnut Street Heating Plant
in Madison, Wisconsin, as more specifically identified in the Ground Lease.

“State” shall mean the State of Wisconsin, acting through the State Department
of Administration.

“Steam and Chilled Water Facility” shall mean the portion of the Facility owned
by the State (or the University) for the production of steam and chilled water.

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
which Lessee assumes or agrees or is otherwise obligated to pay under the
Facility Lease (other than Basic Rent, Renewal Rent and any other amounts,
liabilities and obligations which Lessee assumes or agrees or is otherwise
obligated to pay pursuant to Articles 2, 5, 8 or 12 of the Facility Lease) or
any other Lease Document (whether or not designated as Supplemental Rent) to
Lessor or any other Person, including indemnities and damages for breach of any
covenants, representations, warranties or agreements.

“Taxes” and “Tax” shall mean any and all fees (including documentation,
recording, license and registration fees), taxes (including income (whether net,
gross or adjusted gross), gross receipts, lease, sublease, sales, rental, use,
turnover, value-added, property, excise and stamp taxes), levies, imposts,
duties, charges, assessments or withholdings of any nature whatsoever, together
with any penalties, fines or interest thereon or additions thereto imposed by
any Governmental Authority.

“Termination Value” shall mean, with respect to each Rent Payment Date, the net
present value of the remaining Basic Rent or Renewal Rent, as the case may be,
utilizing a discount rate equal to “RRLF%” as defined in Schedule 5.1 or
Schedule 12.2 to the Facility Lease; provided, however, that with respect to
each Rent Payment Date occurring after the date Lessee has elected to renew the
Facility Lease early in accordance with Section 8.3 of the Facility Lease, the
“AALF” component of the Basic Rent and Renewal Rent formulas used to calculate
the “Termination Value” shall be increased to include an amount equal to the
aggregate amount of project costs and expenses incurred by or on behalf of
Lessor prior to such Rent Payment Date to construct the Improvement to the
Leased Facility giving rise to the early renewal election.

“Test,” “Tested” and “Testing” shall mean any testing or commissioning of the
Facility prior to Commercial Operation.

“Test Fuel” shall mean, collectively, all fuel utilized by Lessor or requested
(and purchased) by Lessor from Lessee in connection with any Testing of the
Facility prior to the Commercial Operation Date.

“Test Fuel and Test Power Procedures” shall mean the test fuel and test power
procedures for the Facility as set forth in Schedule 3.3 to the Facility Lease.

“Test Power” shall mean all energy produced by the Facility during any Test
thereof prior to the Commercial Operation Date.

“Transfer” shall mean the sale, assignment, conveyance, or other direct or
indirect disposition by a Party of all or any part of its rights, benefits,
advantages, titles or interest in and to this Facility Lease and each other
Lease Document to which it is a party and the Leased Facility and all
replacements thereof and substitutions thereafter, including all Improvements
thereto.

“Transmission Provider” shall mean the entity or entities providing transmission
service to the Leased Facility under a FERC accepted transmission tariff.

“UCC” shall mean the Uniform Commercial Code of Wisconsin or any other
applicable jurisdiction.

“University” shall mean the University of Wisconsin System, an independent
agency of the State of Wisconsin and a body corporate created pursuant to Ch.
36, Wisc. Stats.











SCHEDULE 2.2
TO THE FACILITY LEASE

DELAY DAMAGES

For each calendar day after the Required Commercial Operation Date that Lessor
fails to achieve Commercial Operation, Lessor shall pay to Lessee pursuant to
Section 2.2 of the Facility Lease the following Delay Damages (not to exceed in
the aggregate the Delay Damages Cap):

October 1 - May 31

$12,000 per calendar day

June 1 - August 31

$25,000 per calendar day

Delay Damages Cap:

$5,000,000











SCHEDULE 3.2
TO THE FACILITY LEASE

COMMERCIAL OPERATION TEST

1.1

Commercial Operation Test.

(a)

The Commercial Operation Test shall be conducted by Lessor, at Lessor’s expense
prior to the Required Commercial Operation Date.  Lessor shall provide Lessee
with five days prior notice of the Commercial Operation Test and Lessee shall
have the opportunity to be present during such testing and to validate the
Commercial Operation Test and any test-related data. During the Commercial
Operation Test, Lessor shall demonstrate that the Leased Facility is fully
capable of delivering energy to and providing capacity through Transmission
Provider’s electric transmission system in accordance with the terms of the
Facility Lease.  During the Commercial Operation Test, Lessor shall also test
the Leased Facility to determine whether it meets the Guaranteed Performance
Levels.

(b)

The Commercial Operation Test shall demonstrate that the Leased Facility can
satisfy each of the Minimum Performance Levels, the Unit Reliability Test, the
Unit Startup Test, the Unit Load/Unload Ramp Rate Test, the Net Unit Output
Test, the Net Unit Heat Rate Test and the Emissions Limits Test.

(c)

The Unit Reliability Test shall demonstrate that the Leased Facility can start
successfully three times consecutively and operate continuously for eight hours
at or above Minimum Load during each of the reliability demonstration periods. A
successful start shall be determined when both combustion turbines are operating
with the Leased Facility at or above Minimum Load within five hours of
initiating a start command.  For purposes of this Schedule 3.2, “Minimum Load”
shall mean operation of either or both combustion turbines at 60% of full load
on the temperature control curves, with operation of the steam turbine in
sliding pressure mode and no supplemental firing.

(d)

The Unit Startup Test shall demonstrate that the Leased Facility can reach
Maximum Load from a cold shutdown condition in a time period not to exceed five
hours. For purposes of this Schedule 3.2, “Maximum Load” shall mean the lesser
of (i) the operation of the combustion turbines at full load on the temperature
control curves, with operation of the steam turbine in sliding pressure mode and
with supplemental firing or (ii) 147 MW.

(e)

The Unit Load/Unload Ramp Rate Test shall demonstrate, under the control of
Lessee’s Automatic Generation Control (AGC), the rate that the Leased Facility
can ramp up from Minimum Load to Maximum Load, and ramp down from Maximum Load
to Minimum Load, with the combustion turbines operating under the following
conditions: (i) operation of only the first combustion turbine; (ii) operation
of only the second combustion turbine; and (iii) operation of both combustion
turbines simultaneously.

(f)

The Net Unit Output Test shall demonstrate that the Leased Facility can achieve
at least the Minimum Net Electrical Output, measured in MW at the Metering Point
within measurement uncertainty.  Each test shall consist of operating the Leased
Facility for four uninterrupted periods, each being 30 minutes in duration.  The
tests shall be conducted at the load and conditions set forth in Case “P” in the
schedule attached to this Schedule 3.2.  The tested output shall be corrected
for ambient and operating conditions as identified in Case “P”  per ASME PTC-46,
using correction curves developed by Lessor in accordance with the following:
 Lessor will provide capacity and heat rate correction curves (corrected for
changes in ambient air temperature, barometric pressure, combustion turbine
fired hours of operation, generator reactive power, cooling water inlet
temperature and relative humidity), for determining the Leased Facility’s
projected capacity and heat rate at varying ambient air, operating and cooling
water inlet conditions at the Leased Facility’s Case “P” load (as measured at
the Metering Point).  The correction curves described above shall be developed
by Lessor using manufacturer-supplied equipment data, a computer- based heat
balance program, and construction contractor’s guarantees using the higher
heating value of fuel (as measured at the natural gas analyzer(s) provided by
the gas transporter’s or, if available, laboratory analyses of fuel samples
collected during the test).  The data behind the correction curves described
above shall be subject to verification by audit by Lessee at Lessee’s expense.
 The use of installed station instrumentation shall be maximized during the
test.  For measurements required where no station instrumentation is installed,
calibrated test class instrumentation mutually agreed to by Lessee and Lessor
shall be used.  The Net Unit Output Test results will be considered the
numerical average of the consistent individual tests for each condition.

(g)

The Net Unit Heat Rate Test shall demonstrate that the Leased Facility can
achieve a heat rate of not more than the Maximum Net Heat Rate when operating
under the conditions of Case “J” in the schedule attached to this Schedule 3.2,
measured in Btu/kWh, when corrected for ambient and operating conditions to the
Case “J” conditions and other appropriate parameters per ASME PTC-46, using
correction curves developed by Lessor in accordance with the preceding paragraph
of this Schedule 3.2.  The use of installed station instrumentation shall be
maximized during the test.  For measurements required where no station
instrumentation is installed, calibrated test class instrumentation mutually
agreed to by Lessee and Lessor shall be used.  Each test shall consist of
operating the Leased Facility for four uninterrupted periods, each being 30
minutes in duration.  The Net Unit Heat Rate Test results will be considered the
numerical average of the consistent individual tests for each condition.

(h)

The Emissions Limits Test shall be conducted using permanently installed station
instrumentation and shall demonstrate that the Facility can achieve emissions
levels within the limits prescribed by the Facility’s air permit.

(i)

If Lessor is unable to successfully complete the Commercial Operation Test,
Lessor shall notify Lessee when the conditions causing such failure have been
corrected.  Upon such notification, Lessor shall re-conduct the Commercial
Operation Test.

(j)

Within seven days after the successful completion of the Commercial Operation
Test, Lessor shall provide evidence reasonably satisfactory to Lessee that the
Commercial Operation Test has been successfully completed.

(k)

All tests conducted as part of the Commercial Operation Test will be conducted
in accordance with M.A.I.N. Guide No. 3A and M.A.I.N. Guide No. 3C, as
applicable.

1.2

Minimum Performance Levels.  The Minimum Performance Levels are as follows:

(a)

“Maximum Net Heat Rate” shall mean a net heat rate of the Leased Facility of no
greater than 8,656 Btu/kWh within measurement uncertainty while operating
according to the conditions of Case “J,”  which shall represent Lessor’s
guarantee of the maximum quantity of Btus as measured at the natural gas
analyzer(s) provided by the gas transporter or, if available, by laboratory
analyses of fuel samples collected during the test, required by the Leased
Facility to produce one kWh of energy, at the Leased Facility’s Case “J” load,
as measured at the Metering Point, using the higher heating value of the
delivered fuel, as corrected for ambient and operating conditions of Case “J”.

(b)

“Minimum Net Electrical Output” shall mean a net electrical output of the Leased
Facility no less than 125 MW within measurement uncertainty while operating
according to the conditions of Case “P,” and shall represent Lessor’s guarantee
of the minimum rate at which the Leased Facility is designed to deliver energy
at the Metering Point over four uninterrupted 30-minute periods, when corrected
for ambient and operating conditions of Case “P”.

(c)

“Maximum Emissions Levels” shall mean a demonstrated emissions levels of the
Facility of no greater than that provided in the Facility’s air permit.












SCHEDULE TO
SCHEDULE 3.2

Test Conditions

Parameter

Case J

Case P

Ambient Temperature (dry bulb)

67.3° F

91° F

Relative Humidity

73%

56.8%

Inlet Chilling Status

On

On

No. of combustion turbines running

2

2

Export steam amount

None

None

Cooling Water Inlet Temperature

74.7° F

90.5° F

Barometric Pressure

14.25 PSIA

14.25 PSIA

CTG Condition

Clean & new

Clean & new

Campus Chiller Status

Off

Off

Power Factor

.9 Lag

.9 Lag














SCHEDULE 3.3

TO THE FACILITY LEASE

TEST FUEL AND TEST POWER PROCEDURES

The Test Fuel and Test Power Procedures shall include the following:

1.1

Test Fuel and Power.  Lessee shall procure and provide all Test Fuel and shall
purchase, and arrange for transmission service to accept, all Test Power;
provided that Lessor shall provide Lessee with at least 30 days initial prior
written notice of its schedule for testing of the Facility, and Lessee shall
consent thereto (such consent not to be unreasonably delayed or withheld),
although Lessor may, upon 48 hours prior notice to Lessee, postpone such test
until such test is able to be performed.  In addition, Lessee shall utilize good
faith efforts to accommodate any requests for Test Fuel and to purchase, and
arrange for transmission service to accept, all Test Power which are given on
less than 30 days initial advance notice or on less than 48 hours postponement
notice.  Lessee may decline to purchase and accept Test Power in the event of
any Emergency Condition or to prevent an Emergency Condition; provided that any
such decline by Lessee shall constitute an Excused Event.

1.2

Test Fuel Costs.  All costs associated with Lessee’s procurement of Test Fuel
(including commodity costs, transportation and storage costs, balancing charges,
and any penalties and/or fees associated therewith) shall be to the account of
Lessor whether or not Lessor consumes the requested Test Fuel; provided that
Lessor shall in no event be responsible for any storage costs, balancing
charges, and any penalties and/or fees associated therewith (or otherwise
arising under applicable law) to the extent resulting from Lessee’s negligence
or failure to comply with the provisions of this Facility Lease, any applicable
Law or the terms of the tariff of any fuel supplier or transporter.

1.3

Test Power Purchase Price. The price at which Lessee shall purchase each MWh of
Test Power shall be at a rate equal to 100% of the predictive hourly
incremental/decremental generation cost of Lessee calculated by Lessee’s energy
management software system and furnished to Lessor with such back-up data and
information as Lessor may reasonably request.











SCHEDULE 3.5

TO THE FACILITY LEASE

GUARANTEED PERFORMANCE LEVELS

1.1

Guaranteed Performance Levels.  The Guaranteed Performance Levels are as
follows:

(a)

“Guaranteed Net Electrical Output” shall mean a guaranteed net electrical output
of the Leased Facility equal to 147 MW within measurement uncertainty, which
shall represent the minimum rate at which the Leased Facility is designed to
deliver energy at the Metering Point over a four-hour period, when corrected to
conditions specified in Case “P” in the schedule attached to Schedule 3.2.

(b)

“Guaranteed Net Heat Rate” shall mean a guaranteed net heat rate of the Leased
Facility of no greater than 7,869 Btu/kWh within measurement uncertainty, which
shall represent the design quantity of Btus as measured at the meters provided
by the gas supplier, required by the Leased Facility to produce one kWh of
energy, at the Leased Facility load as specified in Case “J” in the schedule
attached to Schedule 3.2, as measured at the Metering Point, using the higher
heat value of the delivered fuel as corrected to conditions specified in Case
“P”.

1.2

Guaranteed Performance Level Damages.  The Guaranteed Performance Level Damages
are as follows:

Guaranteed Net Electrical Output

$250/kW

Guaranteed Net Heat Rate

$25,000/btu/kWh

1.3

Guaranteed Performance Damages Cap.  The Guaranteed Performance Damages Caps are
as follows:

Guaranteed Net Heat Rate Performance Damages Cap

$1.4 million

Guaranteed Net Electrical Output Performance Damages Cap

$1.4 million











SCHEDULE 5.1

TO THE FACILITY LEASE

BASIC RENT

Basic Rent for each calendar month shall be calculated as follows:

BR =  RRLF% * (1 + RRLF%)bt * AALF * MARBA

(1 + RRLF%)bt - 1

 x

+  ∑  RRIBT%i * (1 + RRIBT%i)rmbt * IBTi * MARBA

i =1

((1 + RRIBT%i)rmbt) - 1

 y

+  ∑  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

j =1

(1 + RRRTPI%j)f - 1




+  RRIUC * IUC




+  MMF




+  PPA




+  DRC




-  ATC

Where:

BR  =

Basic Rent for such month (in $);

AALF  =

The Approved Amount for the Leased Facility (in $);

RRLF% =

Rate of Return on AALF (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) an amount equal to the product of (A) 0.53 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) 0.47 and (B) the
Applicable Cost of Debt (in %);

MARBA =

Monthly Average Rate Base Adjustment for the Base Term calculated in accordance
with Annex C to Schedule 5.1 (in %);

bt  =

the total number of months in the Base Term;

IBTi  =

The aggregate amount of costs and expenses incurred by or on behalf of Lessor to
construct an Improvement (other than Late Term Improvements) which is deemed
complete and in-service (in $);

RRIBT%i =

Rate of Return on IBTi (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) an amount equal to the product of (A) 0.53 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) 0.47 and (B) the
Applicable Cost of Debt (in %);

rmbt =

the lesser of (a) the number of months in the useful life of an Improvement (or
property unit of which it is a part) or (b) the remaining number of months in
the Base Term after the month in which the respective Improvement is placed in
service;

x  =

the total number of Improvements made to the Leased Facility (other than Late
Term Improvements) that are deemed complete and in service during the Base Term;

i  =

an Improvement to the Leased Facility (other than Late Term Improvements), if
any, that is deemed complete and in service during such month;

RTPI j  =

The aggregate amount of costs and expenses incurred by or on behalf of Lessor to
construct a Late Term Improvement which is deemed complete and in service (in
$);

RRRTPI%j  =

Rate of Return on RTPI j (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.53 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.47 and
(B) the Applicable Cost of Debt (in %);

f =

the sum of (i) the remaining number of months in the Base Term after the month
in which the respective RTPI j is placed in service and (ii) the total number of
months of the Renewal Term;

y  =

the total number of Late Term Improvements that are deemed complete and in
service during the Base Term;

j  =

a Late Term Improvement to the Leased Facility, if any, that is deemed complete
and in service during such month;

IUC  =

Improvements Under Construction, if any, which equals the aggregate amount of
capital project costs and expenses incurred by or on behalf of Lessor up to and
including such month to construct all Lessor-financed Improvements, including
Late-Term Improvements that have not yet been deemed complete and in service (in
$);

RRIUC =

Rate of Return on IUC (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 0.53 and (B) the Pre-Tax Return on
Equity and (ii) an amount equal to the product of (A) 0.47 and (B) the
Applicable Cost of Debt (in %);

MMF  =

the Monthly Management Fee for such month (in $);

PPA  =

Prior Period Adjustments for such month, which equals any adjustments (other
than ATC) to BR in such month, including, Pre-Tax Return on Equity retroactive
tax rate changes (in $);

DRC  =

Demolition and Removal Costs divided by the total number of months in the Base
Term (in $); and

ATC  =

Allowable Tax Credits, which equals any tax credits allowable against a Lessor’s
federal or state income tax liability for the taxable year as determined under
the Internal Revenue Code of 1986, as amended, or state income tax Law, to the
extent (a) such tax credits are actually utilized by Lessor, (b) such tax
credits are not prohibited by Law from being passed on to Lessee and/or to
Lessee’s customers and (c) Lessor determines the use of such tax credits does
not substantially reduce or eliminate a tax benefit to Lessor (in $).











ANNEX A TO SCHEDULE 5.1
TO THE FACILITY LEASE

SAMPLE BASIC RENT CALCULATION: BASE TERM

Example: Basic Rent in Year 25 for 30-year lease.  Assumes additional
Improvements and changing debt costs.

Basic Rent as of the Lease Effective Date

AALF

$108,916,203

Approved Amount (for illustrative purposes only)

 

53.0%

Equity share of the rate of return

 

12.1%

After tax cost of equity

 

1.67043

Fixed tax rate gross-up factor

 

47.0%

Debt share of the rate of return

 

5.9%

Applicable cost of debt for Approved Amount

RRLF%

1.124%

Monthly rate of return on AALF

bt

360

Number of months in Base Term (30 years * 12)

MARBA

99.864%

Monthly Average Rate Base Adjustment

Monthly Basic Rent Before Investments and Other Adjustments: $1,244,592

Improvements Deemed Complete and In-Service

IBT

 $1,000,000

Improvements deemed complete and in-service at end of Year 20

rmbt

120

Number of months remaining in Base Term when Improvement was placed in-service
(10 years * 12)

RRIBT%

1.167%

Monthly rate of return on Improvements (debt cost of 7.0%)

MARBA

99.864%

Monthly Average Rate Base Adjustment

Monthly Payment Adder for Improvements Deemed Complete and In-Service: $15,507

Late Term Improvements

RTPI

$10,000,000

Late Term Improvements deemed complete and in-service at end of Year 25

f

120

Number of months remaining in Base Term (5 year * 12 months) plus renewal term
(5 years * 12 months)

RRRTPI%

1.108%

Monthly rate of return on Late Term Improvements (debt cost of 5.5%)

MARBA

99.864%

Monthly Average Rate Base Adjustment

Monthly Payment Adder for Late Term Improvements: $150,864

Improvements Under Construction

IUC

 $2,500,000

Improvements under construction

RRIUC%

1.128%

Monthly rate of return on Improvements Under Construction  (debt cost of 6.0%)

Monthly Payment Adder for Improvements Under Construction: $28,193

   

Monthly Basic Rent in Year 25 Before Other Adjustments: $1,439,155

Other Adjustments

MMF

 $4,000

Monthly Management Fee

PPA

 $0

Prior Period Adjustments

DRC

 $15,120

Demolition & Removal Costs

ATC

 $0

Allowable Tax Credits

Total Monthly Basic Rent in Year 25: $ 1,458,282











ANNEX B TO SCHEDULE 5.1
TO THE FACILITY LEASE

APPLICABLE COST OF DEBT

The Parties acknowledge and agree that determination of the Applicable Cost of
Debt as provided below should result in a cost of debt in the overall cost of
capital that is reasonable, prudent and in the best interests of Lessee’s
customers throughout the Lease Term:

1.1

Applicable Cost of Debt for the Leased Facility (other than Improvements).

(a)

Initial Applicable Cost of Debt.  Lessor and its Affiliates have financed and
intend to finance Construction Costs through a combination of bank debt and
long-term notes issued in a private placement.  The Parties agree that the
actual all-in cost of such debt (including interest, issuance fees and expenses
and other debt-related costs) shall be the basis for setting the Applicable Cost
of Debt (in %) in the determination of Rent under the Facility Lease.

(b)

Refinancing Option.  Lessor shall ensure that the debt financing represented by
such Applicable Cost of Debt shall provide for a call or refinancing option
exercisable on or after the 10th anniversary of such debt financing (the
“Refinancing Option”).  Within 90 days of entering into definitive documentation
of such debt financing, Lessor shall provide Lessee written notice of the
principal terms and conditions of the Refinancing Option, including, without
limitation, the last date which by the Refinancing Option must be exercised (the
“Exercise Date”) and any breakage costs or make-whole amounts or other
refinancing premiums associated therewith.

(c)

Refinancing During Lease Term.  If Lessee determines that the Refinancing Option
should be exercised, then it shall provide written notice thereof to Lessor not
later than 90 days prior to the Exercise Date, and any such notice shall be
irrevocable.  If Lessor receives such a notice from Lessee, it shall be
obligated to exercise the Refinancing Option.  Commencing on the date the
Refinancing Option has been exercised and the associated debt has been repaid or
refinanced (the “Refinancing Effective Date”), the Applicable Cost of Debt
during the Lease Term shall be redetermined in accordance with Section 1.1(b),
provided that the Refinancing Effective Date shall be used instead of the
Commercial Operation Date and Lessor shall not be obligated to provide for an
additional Refinancing Option.  Within 60 days after the Refinancing Effective
Date or as soon thereafter as is reasonable practicable, Lessor shall provide
written notice to Lessee of all of the third-party costs and expenses incurred
by or on behalf of Lessor in connection with the exercise of the Refinancing
Option, including, without limitation, any breakage costs or make-whole amounts
or other refinancing premiums and all legal, accounting and financial advisor
fees and expenses associated therewith.  Within 30 days of receipt of such
notice from Lessor, Lessee shall pay the aggregate amount of costs and expenses
specified in such notice to or for the account of Lessor as Lessor shall direct
in such notice in immediately available funds.

(d)

Financing Costs.  All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing costs, legal fees, accounting fees and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt for
the Leased Facility.

1.2

Applicable Cost of Debt for the Improvements.

(a)

During Construction.

Unless otherwise determined under Section 1.2(b), for all Improvements under
construction (and prior to deemed completion and in-service) begun after the
Commercial Operation Date, the Applicable Cost of Debt (in %) shall be equal to
the actual interest rate paid by Lessor to finance the cost of constructing such
Improvements.

(b)

After In-Service Date.  For Improvements deemed completed and in-service after
the Lease Effective Date, at anytime after the Improvements are 80% or more
complete, but in any event no later than prior to the expected in-service date
of the Improvements, Lessor shall select a cost of debt (in %) from the Cost of
Debt Index during such period based on the lowest rated senior unsecured long
term debt of MGE Energy.  The Applicable Cost of Debt (in %) in respect of such
Improvements shall be equal to the cost of debt so selected by Lessor, plus an
amount (in %) to reflect the debt financing costs pursuant to Section 1.2(c).

(c)

Financing Costs.  All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing fees, legal fees, accounting fees, and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt (in
%) for Improvements during both the construction phase and after the in-service
date of the Improvement.

1.3

Cost of Debt Index.

(a)

For purposes of this Annex B to Schedule 5.1, the “Cost of Debt Index” shall
mean “Moody's Daily Long-Term Corporate Bond Yield Averages" for “Utilities”
published by Moody’s Investors Services (“Moody’s”) or any successor index
published by Moody’s.  If the “Moody's Daily Long-Term Corporate Bond Yield
Averages" for “Utilities” or any successor index is no longer published by
Moody’s, or the lowest rated senior unsecured debt for MGE Energy (or the
Moody’s equivalent rating, if such debt is not rated by Moody’s) is rated below
the lowest rating listed on the Cost of Debt Index, then an alternative index
shall be used for the Cost of Debt Index which shall be selected by Lessor and
approved by the PSCW.

(b)

For purposes of selecting the cost of debt (in %) from the Cost of Debt Index,
if the lowest rated senior unsecured debt for MGE Energy (or the Moody’s
equivalent rating, if such debt is not rated by Moody’s) is rated at one of the
ratings listed on the Cost of Debt Index, then the cost of debt for such rating
shall be used for purposes of determining the Applicable Cost of Debt.

(c)

If, however, the lowest rated senior unsecured debt for MGE Energy (or the
Moody’s equivalent rating, if such debt is not rated by Moody’s) is rated at a
rating that is not listed on the Cost of Debt Index, then for purposes of
determining the Applicable Cost of Debt, Lessor shall calculate the cost of debt
(in %) by using the average of the two costs of debt that are listed on the Cost
of Debt Index under the ratings immediately above and below such MGE Energy
rating.











ANNEX C TO SCHEDULE 5.1
TO THE FACILITY LEASE

CALCULATED MONTHLY AVERAGE RATE BASED ADJUSTMENT

The Monthly Average Rate Based Adjustment (“MARBA”) shall be established as of
the Commercial Operation Date (to be utilized throughout the Base Term and any
Renewal Term) and is calculated as follows:

bt

MARBA

=

∑  MMRt *(1/(1 + RRLF%)t))

t =1

AALF

Where:

MMRt

=

the Monthly Revenue Requirement in month “t”, which shall equal:

=

D + ECt + LTDCt + TCt

Where:

D

=

the Depreciation, which shall equal:

=

AALF

(bt)

Where:

AALF

=

the Approved Amount

bt = total number of months in the Base Term

ECt   

=

the Equity Cost in month “t”, which shall equal:

=

ER *ABt

Where:

ER

=

the Equity Rate each month, which shall equal:

=

0.121 * 0.53

 12

=

0.0053441

Where:

ABt

=

the Average Balance each month, which shall equal:

=

BBt + EBt

2

Where:

BBt

=

the Beginning Balance in month “t”, which shall equal:

=

in month “t=1”, AALF; and

=

in all other months, EBt-1

EBt

=

the Ending Balance in month “t”, which shall equal:

=

BBt - D

Where:

LTDCt

=

the Long Term Debt Cost in month “t”, which shall equal:

=

LTDR * ABt

Where:

LTDR

=

the Long Term Debt Rate shall equal:

=

Applicable Cost of Debt * 0.47

12

Where:

Applicable Cost of

Debt

=

the Applicable Cost of Debt with respect to the Leased Facility,  calculated as
of the Commercial Operation Date in accordance with Annex B to Schedule 5.1 to
the Facility Lease

TCt

=

the Tax Cost in month “t”, which shall equal:

=

ECt * TF

Where:

TF

=

the Tax Factor as of the Commercial Operation Date, which shall equal:

=

0.67043 (provided, that if there is a statutory change in federal or state
income tax rates applicable to Subchapter C corporations prior to the Commercial
Operation Date, such tax rate gross-up will be adjusted upward or downward to
reflect such a change in tax rates and such adjustment shall be effective as of
the date the change in tax rates becomes effective (even if retroactive))

RRLF%

=

the Rate of Return on AALF (monthly), calculated as of the Commercial Operation
Date, which shall equal: the product of (a) 1/12 and (b) the sum of (i) an
amount equal to the product of (A) 0.53 and (B) the Pre-Tax Return on Equity and
(ii) an amount equal to the product of (A) 0.47 and (B) the Applicable Cost of
Debt as of the Commercial Operation Date with respect to the Leased Facility
calculated in accordance with Annex B to Schedule 5.1 of this Facility Lease (in
%).











SCHEDULE 11.3
TO THE FACILITY LEASE

INSURANCE AND EVENT OF LOSS PROVISIONS

ARTICLE 1
GENERAL PROVISIONS

1.1

General Insurance Requirements for Lessor.  Without limiting any other
obligations or liabilities of Lessor under the Lease Documents, Lessor shall at
all times until the Commercial Operation Date carry and maintain or cause to be
carried and maintained insurance with the minimum coverages set forth in this
Schedule 11.3.  Lessor shall have no obligation or liability for premiums,
commissions, assessments or calls in connection with any insurance policy
required to be carried or maintained by Lessee under the Lease Documents.

1.2

General Insurance Requirements for Lessee.  Without limiting any other
obligations or liabilities of Lessee under the Lease Documents, Lessee shall at
all times during the Lease Term carry and maintain or cause to be carried and
maintained insurance with the minimum coverages set forth in this Schedule 11.3
and with such terms and conditions (including the amount, scope of coverage,
deductibles, and self-insured retentions) as shall be acceptable to Lessor in
all respects.  Lessee shall have no obligation or liability for premiums,
commissions, assessments or calls in connection with a any insurance policy
required to be carried or maintained by Lessor under the Lease Documents.

1.3

Additional General Insurance Requirements Applicable to the Parties.  The
following requirements shall apply to all insurance to be carried or maintained
by the Parties pursuant to this Schedule 11.3:

(a)

All such insurance shall be with insurance companies with are rated “A-, VII” or
better by A. M. Best’s Key Rating Guide, or other insurance companies of
recognized responsibility, or equivalent reasonably satisfactory to the other
Party;

(a)

All such property and third-party related insurance policies shall name Lessor
as loss payee and the Lenders, if any, and Lessee as additional insureds, as
applicable, depending on their respective interests in the Leased Facility, as
described in this Schedule 11.3 (the “Additional Insureds”);

(b)

The interest of the Additional Insureds in the Leased Facility shall not be
invalidated by any action or inaction of Lessee, Lessor or any other Person, as
applicable;

(c)

(i) All such insurance policies shall provide for the waiver of all rights of
subrogation against Lessor, Lessee, the Lenders, if any, the Additional Insureds
and their respective officers, employees, agents, successors and assigns, as
applicable, and shall provide for waiver of any right of setoff and counterclaim
and any other right to deduction whether by attachment or otherwise, and (ii)
Lessor and Lessee hereby expressly waive all rights of subrogation against one
another;

(d)

All such insurance policies shall be primary without right of contribution of
any other insurance carried by or on behalf of any of the Additional Insureds
with respect to Lessor’s or Lessee’s interest in the Leased Facility, and each
such policy insuring against liability to third parties shall contain a
severability of interests or a cross-liability provision;

(e)

To the extent available on commercially reasonable terms, all such insurance
policies shall provide that if canceled, not renewed, terminated or expiring, or
if the coverage is reduced or there is any material change in the coverage, such
cancellation, non-renewal, termination, expiration, reduction or material change
in coverage shall not be effective as to any of the Additional Insureds for 60
days, except for nonpayment of premiums, in which case it shall not be effective
for 10 days after receipt of a written notice sent by registered mail from such
insurer regarding such cancellation, non-renewal, termination, expiration, or
reduction or material change in coverage with respect to each Additional
Insured; and

(f)

To the extent available on commercially reasonable terms, any such insurance
policy that is written to cover more than one insured shall provide that all
terms, conditions, insuring agreements and endorsements, with the exception of
limitations of liability (which shall be applicable to all Additional Insureds
as a group) and liability for premiums, shall operate in the same manner as if
there was a separate policy covering such insured.

0.1

No Duty to Verify.  Notwithstanding any provision to the contrary contained in
any Lease Document, neither Party shall have a duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the other Party,
nor shall either Party be responsible for any representations or warranties made
by or on behalf of the other Party to any insurance company.

0.2

Adjustment of Losses.  The loss, if any, following any claim under any insurance
policy required to be carried or maintained by the Parties under this Schedule
11.3 shall be adjusted with the insurance companies or otherwise collected by
Lessee or Lessor, as the case may be.  In addition, each of the Parties shall
take all other steps necessary or requested by the other Party to collect from
insurers any insurance proceeds with respect to an Event of Loss or an Event of
Total Loss covered by any of the insurance policies required under this Schedule
11.3;

0.3

Evidence of Insurance.  Prior to the execution of the Facility Lease, and 15
days prior to the Commercial Operation Date, as applicable, and on an annual
basis at each policy anniversary, Lessor or Lessee, as the case may be, shall
furnish to each Additional Insured a certification of all required insurance
policies in form reasonably satisfactory to the Additional Insureds.  Such
certification shall be executed by each insurer or by an authorized
representative of each insurer where it is not practicable for such insurer to
execute the certificate itself.  Such certification shall identify the insureds,
the type of insurance, the insurance limits, the risks covered thereby and the
policy term and shall specifically state that any special provisions enumerated
for such insurance herein are provided by such insurance policy.  Lessor or
Lessee, as the case may be, shall certify that the premiums on all such policies
have been paid in full for the current year or will be paid when due.  Upon
request, Lessor or Lessee, as the case may be, will promptly furnish to each
Additional Insured copies of all insurance policies, binders and cover notes or
other evidence of such insurance relating to the Leased Facility.

0.4

Reports.  No later than 15 days prior to the expiration date of any insurance
policy required to be carried or maintained by the Parties pursuant to Schedule
11.3, Lessor or Lessee, as the case may be, shall furnish to each Additional
Insured:  (a) a certificate of insurance with respect to the renewal of each
policy, evidencing payment of premium therefor or accompanied by other proof of
payment reasonably satisfactory to the other Party; or (b) in lieu thereof, an
Officer’s Certificate reasonably satisfactory to the other Party describing the
status of renewal of such insurance, and as soon as they are available, the
certificates described in clause (a) above.

0.5

Additional Insurance.  At any time, an Additional Insured may, at its own
expense and for its own account, carry insurance with respect to its interest in
the Leased Facility; provided that the Additional Insured’s insurance does not
interfere with Lessor’s or Lessee’s ability to obtain insurance with respect
hereto.  Any insurance payments received from insurance maintained by an
Additional Insured pursuant to the previous sentence shall be retained by such
Additional Insured without reducing or otherwise affecting Lessor’s or Lessee’s
obligations under this Schedule 11.3.

0.6

Event of Loss; Event of Total Loss.  Lessee and Lessor shall cooperate and
consult with each other (and, where applicable, with the State as co-owner of
the Facility) in all matters pertaining to the settlement or adjustment of any
and all claims and demands for damages on account of any Event of Loss or Event
of Total Loss or the settlement, compromise or arbitration of any claim with
respect to an Event of Loss or Event of Total Loss.  Neither Lessee nor Lessor
shall settle, or consent to the settlement of, any proceeding arising out of any
Event of Loss or Event of Total Loss, without the prior written consent of the
other.

0.7

Application of Loss Proceeds.

(a)

All Loss Proceeds in respect of Events of Loss or Events of Total Loss received
by or on behalf of the Parties with respect to the events occurring prior to the
Commercial Operation Date shall be paid as the Lessor shall direct in writing
for application toward the replacement, restoration or repair of the Leased
Facility by Lessor, or otherwise in accordance with the terms and conditions of
the Facility Lease and the other Lease Documents.

(b)

All Loss Proceeds in respect of Events of Loss received by or on behalf of the
Parties during the Lease Term, shall, provided no Lessee Event of Default has
occurred and is continuing, be paid to the account of Lessee as Lessee shall
from time to time direct in writing for application toward the replacement,
restoration or repair of the Leased Facility by Lessee or otherwise in
accordance with the terms and conditions of the Facility Lease and the other
Lease Documents.

(c)

All Loss Proceeds in respect of Events of Total Loss or, if a Lessee Event of
Default has occurred and is outstanding, Events of Loss received by or on behalf
of the Parties during the Lease Term, shall be paid to the account of Lessor as
Lessor shall from time to time direct in writing in accordance with the terms
and conditions of the Facility Lease and the other Lease Documents.

0.1

Lender Requirements.  Notwithstanding any provision to the contrary contained in
the Facility Lease or any other Lease Document, all of the insurance
requirements (including application of Loss Proceeds) set forth in Section 2.4,
Article 11, this Schedule 11.3 and any other insurance requirements (including
application of Loss Proceeds) set forth in the Lease Documents shall remain
subject, in all respects, to the requirements of the Lenders, if any.

ARTICLE 1
INSURANCE UNTIL THE COMMERCIAL OPERATION DATE

1.1

Coverage.  Lessor shall carry or cause to be carried (including through its
contractors or subcontractors), and shall maintain or cause to be maintained
(including through its contractors or subcontractors) at all times until the
Commercial Operation Date the following insurance coverage:

(a)

Builder’s Risk.  All-risk builder’s risk insurance, including coverage for
physical loss or damage (including removal of wreckage/debris) to the Leased
Facility (including all property associated with the construction of the Leased
Facility, including property in transit, on the job site, or at off-site storage
locations) covering fabrication, building, commissioning, testing and start-up
activities, written on a full replacement cost basis and in an amount equal to
the full replacement value of the Leased Facility;

(b)

Commercial General Liability/Umbrella.  Commercial general liability insurance
or its equivalent with the following minimum coverage limits:  (i) $1,000,000
per occurrence; and (ii) $2,000,000 general aggregate, and commercial umbrella
or excess insurance with limits of not less than $25,000,000 per
occurrence/general aggregate.  Such coverage must include, as scheduled
policies, the Employer’s Liability Insurance, Commercial General Liability
Insurance (including completed operations) and Automobile Liability Insurance
described in this Article;  

(c)

Workers’ Compensation and Employer’s Liability.

(i)

Worker’s Compensation insurance in compliance with the applicable Laws
(including self-insurance orders) of each relevant State;

(ii)

Employers’ liability insurance coverage limits of not less than $1,000,000 each
accident for bodily injury by accident, $1,000,000 each employee for bodily
injury by disease, and $1,000,000 disease aggregate;

(d)

Automobile Liability.  Automobile liability insurance, and, if necessary,
commercial umbrella or excess insurance for any auto including owned (if any),
or non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $1,000,000 per accident; and

(e)

Other.  Such other insurance as it is required to maintain pursuant to the
provisions of any other Lease Document.

1.2

Independent Contractor Coverages.  When Lessor obtains the services of an
independent contractor for any services associated with construction of the
Leased Facility, Lessor shall cause such independent contractor to obtain and
maintain similar coverage as appropriate for the scope of contract work to be
performed.

1.3

Alternative Coverages.  Lessor may satisfy its insurance obligations under this
Article through an owner controlled insurance program as long as such program
includes the coverages provided herein.

ARTICLE 2
LEASE TERM INSURANCE

2.1

Coverage.  Lessee shall carry or cause to be carried no later than 30 days prior
the Commercial Operation Date and shall maintain or cause to be maintained at
all times during the Lease Term the following insurance coverage:

(a)

Property and Boiler and Machinery.  All-risk property and boiler and machinery
insurance, covering physical loss or damage to the Leased Facility including the
coverage described below:

(i)

Commercial property insurance which at a minimum covers the perils insured under
an Insurance Services Office special causes of loss form (or its equivalent)
commonly referred to as “all-risk” including fire and extended coverage and
collapse;

(ii)

Comprehensive boiler and machinery coverage including electrical malfunction,
electrical and mechanical breakdown and boiler explosion;

(iii)

Extra and expediting expenses coverage;

(iv)

Flood and earthquake coverage to the extent available on commercially reasonably
terms;

(v)

Coverage shall be written on a full replacement cost basis;

(vi)

The insurance shall contain a valid agreed amount endorsement or equivalent
eliminating any co-insurance penalty; and

(vii)

The policy shall be subject to a reasonable deductible which shall be the
absolute responsibility of Lessee;

(b)

Commercial General Liability/Umbrella.  Commercial general liability insurance
or its equivalent with the following minimum coverage limits:  (i) $1,000,000
per occurrence; and (ii) $2,000,000 general aggregate, and, if necessary,
commercial umbrella or excess insurance with a total limit of not less than
$25,000,000 per occurrence/general aggregate.  Such coverage must include, as
scheduled policies, the Employer’s Liability Insurance, Commercial General
Liability Insurance (including completed operations) and Automobile Liability
Insurance described in this Article;

(c)

Workers’ Compensation and Employer’s Liability.

(i)

Worker’s Compensation insurance in compliance with the applicable Laws
(including self-insurance orders) of each relevant State; and

(ii)

Employers’ liability insurance coverage limits of not less than $1,000,000 each
accident for bodily injury by accident, $1,000,000 each employee for bodily
injury by disease, and $1,000,000 disease aggregate;

(d)

Automobile Liability.  Automobile liability insurance, and, if necessary,
commercial umbrella or excess insurance for any auto including owned (if any),
or non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $1,000,000 per accident; and

(e)

Other.  Lessee shall self-insure against (i) any coverage required in Section
3.1(a) hereof which is not available or not available on commercially reasonable
terms (including in respect of flood, earthquake and terrorism), (ii) any
deductibles, and (iii) any other coverage restrictions which result in Loss
Proceeds being less than the then aggregate principal amount of all outstanding
financing the proceeds of which are used by Lessor to construct, improve or
modify the Leased Facility and any breakage costs associated therewith, and such
self-insured amounts shall be payable as proceeds in accordance with Section
1.10 hereof, Lessee shall maintain or cause to be maintained such other
insurance as it is required to maintain pursuant to the provisions of any other
Lease Document.

2.2

Independent Contractor Coverages.  When Lessee obtains the services of an
independent contractor for any services associated with the Leased Facility,
Lessee shall cause such independent contractor to obtain and maintain in full
force and effect:

(a)

Commercial general liability insurance coverage with the following minimum
coverage limits:  (i) $1,000,000 per occurrence; and (ii) $2,000,000 general
aggregate, and, if necessary, commercial umbrella or excess insurance with a
total limit of not less than $5,000,000 per occurrence/general aggregate; which
includes premises/operation, products/completed operation, broad form property
damage, advertising injury and personal injury;

(b)

Worker’s Compensation insurance in compliance with the applicable Laws of each
relevant State; and

(c)

Employer’s liability insurance coverage with limits of not less than $1,000,000
each accident for bodily injury by accident, $1,000,000 each employee for bodily
injury by disease, and $1,000,000 disease aggregate;

(d)

Automobile insurance for any auto including all owned (if any), non-owned and
hired vehicles with minimum limits of $1,000,000 per accident;

all with the minimum limits set forth above or with other limits (including, if
appropriate, commercial umbrella as excess coverage) appropriate for the scope
of contract work to be performed and in accordance with Good Utility Practice.











SCHEDULE 12.1
TO THE FACILITY LEASE

SELECTION OF INDEPENDENT APPRAISER AND INDEPENDENT ENGINEER

Whenever an Independent Appraiser or Independent Engineer is to be selected
pursuant to the terms of the Facility Lease, the following provisions shall
apply:

(a)

Lessor shall, within 30 days of the event giving rise to the requirement for an
Independent Appraiser or Independent Engineer, submit to the Lessee, with a copy
to the PSCW, a written list of proposed appraisers or engineers, as the case may
be.

(b)

Lessee shall select one of the individuals or firms from Lessor's list and give
written notice thereof to the Lessor and the PSCW.  The PSCW shall either
approve the individual or firm selected by Lessee or choose a different
individual or firm from Lessor’s list (the “Independent Appraiser” or
“Independent Engineer” as applicable) shall then perform the requested services
as required pursuant to the Facility Lease.











RENEWAL RENT

Renewal Rent for each calendar month during the first Renewal Term shall be
calculated as follows:

RR      =  50% *  (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

(1 + RRLF%)bt - 1

   

      x

 + 50%*  å   RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA

     

   i =1               (1 + RRIBT%i)rmbt- 1

     y

+ å  RRRTPI%j * (1 + RRRTPI%j)f* RTPIj * MARBA

     j =1                (1 + RRRTPI%j)f - 1

     w

+ å  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA

   k =1              (1 + RRIFRT%k)rmfrt– 1

      z

+ å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

     l =1                (1 + RRFRTPI%l)s- 1




+ RRIUC * IUC




+ MMF




+ PPA  




- ATC











SCHEDULE 12.2
TO THE FACILITY LEASE

RENEWAL RENT

Renewal Rent for each calendar month during the second Renewal Term shall be
calculated as follows:

RR      = 15% *  (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

 (1 + RRLF%)bt- 1

                        x

+ 15% *  å  RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA

               i =1

(1 + RRIBT%i)rmbt - 1

    

      y

+ 50% *  å  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

                 j =1

(1 + RRRTPI%j)f - 1

      

 w

+ 50% * å  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA

              k =1

(1 + RRIFRT%k)rmfrt - 1

     z

+ å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

     l =1

(1 + RRFRTPI%l)s- 1

     a

+ å  RRISRT%m * (1 + RRISRT%m)rmsrt * ISRTm * MARBA

   m =1

(1 + RRISRT%m)rmsrt– 1

   

b
+ å  RRSRTPI%n * (1+RRSRTPI%n)t* SRTPIn * MARBA

   n=1

(1+RRSRTPI%n)t- 1




 + RRIUC * IUC




 + MMF




+ PPA




- ATC











RENEWAL RENT

Renewal Rent for each calendar month during the third Renewal Term shall be
calculated as follows:

RR      = 15%*   (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

 (1 + RRLF%)bt - 1

     

      x

+ 15% *  å  RRIBT%i * (1 + RRIBT%i)rmbt * IBTi * MARBA

     

   i =1                (1 + RRIBT%i)rmbt- 1

    

     y

+ 15% * å  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

    

   j =1                 (1 + RRRTPI%j)f - 1

    

    w

+ 15% * å  RRIFRT%k * (1 + RRIFRT%k)rmfrt * IFRTk * MARBA

  

  k =1               (1 + RRIFRT%k)rmfrt- 1

    

     z

+ 50% * å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

    

   l =1                 (1 + RRFRTPI%l)s- 1

   

    a

+ 50% * å  RRISRT%m * (1 + RRISRT%m)rmsrt* ISRTm * MARBA

   

 m =1               (1 + RRISRT%m)rmsrt – 1

b

+ å  RRSRTPI%n * (1+RRSRTPI%n)t *SRTPIn * MARBA

    n =1                       (1+RRSRTPI%n)t - 1

     c

+ å  RRITRT%o * (1 + RRITRT%o)rmtrt * ITRTo * MARBA

   o =1              (1 + RRITRT%o)rmtrt - 1

 + RRIUC * IUC

 + MMF

+ PPA

-  ATC











RENEWAL RENT

Terms defined in Schedule 5.1 to the Facility Lease shall have the same meanings
as set forth therein.  In addition:

RR  =

Renewal Rent for such month (in $);

IFRTk  =

Lessor-financed Improvements (other than a Late Term Improvements) deemed
complete and in service during the first Renewal Term, which equals the
aggregate project costs and expenses incurred by or on behalf of Lessor to
construct such Improvement (in $);

RRIFRT%k =

Rate of Return on IFRTk (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) an amount equal to the product of (A) 0.53 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) 0.47 and (B) the
Applicable Cost of Debt (in %);

rmfrt =

the lesser of (a) the number of months in the useful life of an Improvement (or
property unit of which it is a part), or (b) the remaining number of months in
the first Renewal Term after the month in which the respective Improvement
(other than a Late Term Improvement) is placed in service;

w =

the total number of Improvements (other than a Late Term Improvement) made to
the Leased Facility during the first Renewal Term that are deemed complete and
in service during such Renewal Term;

k =

a Improvement to the Leased Facility made in the first Renewal Term that is
deemed complete and in service during such month;

PPA =

Prior Period Adjustments due to, for such month, which equals any adjustments
(other than ATC), to RR in such month, including Pre-Tax Return on Equity
retroactive tax rate changes (in $);

FRTPIl =

Lessor-financed Late Term Improvements which is constructed and deemed complete
and in-service during the first Renewal Term which equals the aggregate project
costs and expenses incurred by or on behalf of Lessor up to and including such
month to construct such Late Term Improvement (in $) ;

RRFRTPI%l =

Rate of Return on FRTPIl (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.53 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.47 and
(B) the Applicable Cost of Debt (in %);

s =

the sum of the remaining number of months in the first Renewal Term after the
month in which the respective Improvement is deemed complete and in-service,
plus the total number of months in the second Renewal Term;

z =

the total number of Lessor-financed Late Term Improvements deemed complete and
in-service during the first Renewal Term;

l =

Lessor-financed Late Term Improvement, if any, deemed complete and in-service
during the first Renewal Term;

ISRTm =

Lessor-financed Improvement (other than a Late Term Improvement) deemed complete
and in-service during the second Renewal Term, which equals the aggregate
project costs and expenses incurred by or on behalf of Lessor to construct such
Improvement (in $);

RRISRT%m =

Rate of Return on ISRTm (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.53 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.47 and
(B) the Applicable Cost of Debt (in %);

rmsrt =

the lesser of (a) the number of months in the useful life of the respective
Improvement (or property unit of which it is a part) and (b) the number of
months remaining in the second Renewal Term after the month in which the
respective Improvement is deemed complete and in-service;

a =

the total number of Lessor-financed Improvements (other than a Late Term
Improvement) deemed complete and in-service during the second Renewal Term;

m =

Lessor-financed Improvements (other than a Late Term Improvement), if any,
deemed complete and in-service during the second Renewal Term;

SRTPIn =

Lessor-financed Late Term Improvement which is constructed and deemed complete
and in-service during the second Renewal Term which equals the aggregate project
costs and expenses incurred by or on behalf of Lessor up to and including such
month to construct such Late Term Improvement (in $);

RRSRTPI%n =

Rate of Return on SRTPIn (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.53 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.47 and
(B) the Applicable Cost of Debt (in %);

t =

the sum of the remaining number of months in the second Renewal Term after the
month in which the respective Late Term Improvement is deemed complete and
in-service, plus the total number of months in the third Renewal Term;

b =

the total number of Lessor-financed Late Term Improvements deemed complete and
in-service during the second Renewal Term;

n =

Lessor-financed Late Term Improvements, if any, deemed complete and in-service
during the second Renewal Term;

ITRTo =

Lessor-financed Improvement deemed complete and in-service during the third
Renewal Term, which equals the aggregate project costs and expenses incurred by
or on behalf of Lessor to construct such Improvement (in $);

RRITRT%o =

Rate of Return on ITRTo (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.53 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.47 and
(B) the Applicable Cost of Debt (in %);

rmtrt =

the lesser of (a) the number of months in the useful life of the respective
Improvement (or property unit of which it is a part) and (b) the number of
months remaining in the third Renewal Term;

c =

the total number of Lessor-financed Improvements deemed complete and in-service
during the third Renewal Term;

o =

Lessor-financed Improvements, if any, deemed complete and in-service during the
third Renewal Term;











ANNEX A TO SCHEDULE 12.1
TO THE FACILITY LEASE

SAMPLE BASIC RENT CALCULATION: FIRST RENEWAL TERM

Example: Basic Rent in Year 4 of first 5-year renewal term.  Assumes additional
Improvements and changing debt costs.

Improvements Discounted at 50% of Original Lease Amount:

AALF

$108,916,203

Approved Amount (for illustrative purposes only)

RRLF%

1.124%

Monthly rate of return on AALF

bt

360

Number of months in Base Term (30 years * 12)

IBT

 $1,000,000

Improvements deemed complete and in-service at end of Year 20

RRIBT%

1.167%

Monthly Rate of Return on Improvements (debt cost of 7.0%)

rmbt

120

Number of months remaining in Base Term (10 years * 12) at time Improvements
made

MARBA

99.864%

Monthly Average Rate Based Adjustment

Discount

50%

Reduction to Basic Rent for the AALF and IBT Investments

Renewal Rent: $630,049




Renewal Rent for Late Term Improvements During Base Term:

RRRTPI

$10,000,000

Late Term Improvements deemed complete and in-service at end of Year 25

RRRTPI%

1.108%

Monthly Rate of Return on Late Term Improvements (debt cost of 5.5%)

f

120

Number of months remaining in Base Term (5 year * 12 months) plus renewal term
(5 years * 12 months)

MARBA

99.864%

Monthly Average Rate Base Adjustment

Renewal Rent Adder: $150,864




Improvements During the First Renewal Period

IFRT

 $500,000

Improvements Under Construction

RRIFRT%

1.167%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 7.0%)

rmfrt

36

Remainder of first renewal term when Improvements placed in-service

MARBA

99.864%

Monthly Average Rate Base Adjustment

Renewal Rent Adder: $17,066

Late Term Improvements During First Renewal Period

FRTPI

 $5,000,000

Late Term Improvements made during first renewal period

RRFRTPI%

1.206%

Monthly Rate of Return on Late Term Improvements made during the First Renewal
Period  (debt cost of 8.0%)

s

84

Periods in first renewal period (24 months) & the second renewal period (60
months)

MARBA

99.864%

Monthly Average Rate Base Adjustment

Monthly Payment Adder: $94,880




Improvements Under Construction

IUC

 $250,000

Improvements Under Construction

RRIUC%

1.128%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 6.0%)

Monthly Payment Adder: $2,819

Monthly First Renewal Rent in Year 34 Before Other Adjustments: $895,679




Other Adjustments

MMF

 $4,000

Monthly Management Fee

PPA

 $0

Prior Period Adjustments

DRC

 $764

Demolition & Removal Costs

ATC

 $0

Allowable Tax Credits

Total Monthly Basic Rent in Year 25: $ 902,953











ANNEX A TO SCHEDULE 12.1
TO THE FACILITY LEASE

SAMPLE BASIC RENT CALCULATION: SECOND RENEWAL TERM

Example: Basic Rent in Year 4 of second 5-year renewal term.  Assumes additional
improvements and changing debt costs.

Improvements Discounted at 15% of Original Lease Amount:

AALF

$108,916,203

Approved Amount (for illustrative purposes only)

RRLF%

1.124%

Monthly rate of return on AALF

bt

360

Number of months in Base Term (30 years * 12)

IBT

 $1,000,000

Improvements deemed complete and in-service (placed in-service in Year 20)

RRIBT%

1.167%

Monthly Rate of Return on Improvements placed into service during the initial
base term (debt cost of 7.0%)

rmbt

120

Number of months remaining in Base Term (10 years * 12) when Improvements made
during the base term were placed into service

MARBA

99.864%

Monthly Average Rate Based Adjustment

Discount

15%

% of Basic Rent charged monthly during renewal period

Renewal Rent: $189,015




Improvements Discounted at 50% of Original Lease Amount:

RTPI

$10,000,000

Late Term Improvements made during the base term that were deemed complete and
in-service at end of Year 25

RRRTPI%

1.108%

Monthly Rate of Return on Late Term Improvements (debt cost of 5.5%)

f

120

Number of months remaining in Base Term (5 year * 12 months) plus renewal term
(5 years * 12 months)

IFRT

 $500,000

Improvements placed in service during the first renewal term

RRIFRT%

1.167%

Monthly Rate of Return on Improvements placed in service during the first
renewal term  (debt cost of 7.0%)

rmfrt

36

Remainder of first renewal term in months

Discount

50%

% of original rent payment for RRRTPI and IFRT improvements charged during the
first renewal period

MARBA

99.864%

Monthly Average Rate Based Adjustment

Renewal Rent Adder: $83,965

Late Term Improvements from First Renewal Period

FRTPI

 $5,000,000

Late Term Improvements made during first renewal period

RRFRTPI%

1.206%

Monthly Rate of Return on Late Term Improvements made during the first renewal
period  (debt cost of 8.0%)

s

84

Periods in first renewal period (24 months) & the second renewal period (60
months)

MARBA

99.864%

Monthly Average Rate Based Adjustment

Renewal Rent Adder: $94,880




Renewal Lease Adder Before New Improvements and Adjustments: $367,860




Improvements During Second Renewal Period

ISRT

 $250,000

Improvements placed in service during the second renewal period

RRISRT%

1.089%

Monthly Rate of Return on Improvements in the second renewal period (debt cost
of 5.0%)

rmsrt

24

Remainder of second renewal period

MARBA

99.864%

Monthly Average Rate Based Adjustment

Renewal Rent Adder: $11,877




Late Term Improvements During Second Renewal Period

SRTPI

 $4,000,000

Late Term Improvements initiated in the second renewal period.

RRSRTPI%

1.069%

Monthly Rate of Return on Late Term Improvements in the second renewal period
 (debt cost of 4.5%)

t

72

Periods in first renewal period (12 months) & the second renewal period (60
months)

MARBA

99.864%

Monthly Average Rate Based Adjustment

Renewal Rent Adder: $79,824




Improvements Under Construction

IUC

 $25,000

Improvements Under Construction

RRIUC%

1.128%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 6%)

Monthly Payment Adder for Improvements Under Construction: $282

Monthly First Renewal Rent in Year 34 Before Other Adjustments: $459,560

Other Adjustments

MMF

 $4,000

Monthly Management Fee

PPA

 $0

Prior Period Adjustments

DRC

 $2,951

Changes to Demolition & Removal Costs

ATC

 $0

Allowable Tax Credits

Total Monthly Basic Rent in Year 39: $466,512











SAMPLE BASIC RENT CALCULATION: THIRD RENEWAL TERM

Example: Basic Rent in Year 4 of third 5-year renewal term.  Assumes additional
improvements and changing debt costs.

Improvements Discounted at 15% of the Original Lease Amount:

AALF

$108,916,203

Approved Amount (for illustrative purposes only)

RRLF%

1.124%

Monthly rate of return on AALF

bt

360

Number of months in Base Term (30 years * 12)

IBT

 $1,000,000

Improvements deemed complete and in-service at end of Year 20

RRIBT%

1.167%

Monthly Rate of Return on Improvements (debt cost of 7.0%)

rmbt

120

Number of months remaining in Base Term (10 years * 12)

RTPI

$10,000,000

Late Term Improvements deemed complete and in-service at end of Year 25

RRRTPI%

1.108%

Monthly rate of return on Late Term Improvements (debt cost of 5.5%)

f

120

Number of months remaining in Base Term (5 year * 12 months) plus renewal term
(5 years * 12 months)

IFRT

 $500,000

Improvements during the first renewal term

RRIFRT%

1.167%

Monthly Rate of Return on Improvements (debt cost of 7.0%)

rmfrt

36

Remainder of first renewal term

MARBA

99.864%

Monthly Average Rate Based Adjustment

Discount

15%

% of Basic and renewal rent charged during the second renewal period for AALF,
IBT, RTPI and IFRT

Renewal Rent: $214,204

Improvements Discounted at 50% of Original Lease Amount:

FRTPI

 $5,000,000

Late Term Improvements made during the first renewal period

RRFRTPI%

1.206%

Monthly Rate of Return on Late Term Improvements (debt cost of 8.0%)

s

84

Periods in First Renewal Period (24 months) & the second renewal period (60
months)

ISRT

$250,000

Improvements during the second renewal period

RRISRT%

1.089%

Monthly Rate of Return on Improvements in the second renewal period (debt cost
of 5.0%)

rmsrt

24

Remainder of first renewal period

Discount

50%

Reduction to Basic Rent for the RRRTPI and IFRT improvements

Renewal Rent Adder: $53,378

Late Term Improvements from the Second Renewal Period:

SRTPI

 $4,000,000

Late Term Improvements made during the second renewal period

RRSRTPI%

1.069%

Monthly Rate of Return on Late Term Improvements in the second renewal period
 (debt cost of 4.5%)

t

72

Periods in first renewal period (12 months) & the second renewal period (60
months)

Renewal Rent Adder: $79,824







Improvements During Third Renewal Period

ITRT

 $100,000

Improvements completed during the third renewal period

RRITRT%

1.089%

Monthly Rate of Return on Improvements completed in the third renewal period
(debt cost of 5.0%)

rmtrt

24

Remainder of months third renewal term

Renewal Rent Adder: $4,751

Improvements Under Construction

IUC

 $2,500

Improvements Under Construction

RRIUC%

1.128%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 6.0%)

Monthly Payment Adder for Improvements Under Construction: $28

Monthly Renewal Rent in Year 44 Before Other Adjustments: $352,185

Other Adjustments

MMF

 $4,000

Monthly Management Fee

PPA

 $0

Prior Period Adjustments

DRC

 $208

Demolition & Removal Costs

ATC

 $0

Allowable Tax Credits

Total Monthly Basic Rent in Year 44: $356,185














SCHEDULE 17.2
TO THE FACILITY LEASE

TAX INDEMNITY

ARTICLE 3
DEFINITIONS

Capitalized words and phrases used in this Schedule 17.2 not otherwise defined
in this Article I shall have the meaning set forth in Schedule 1 of the Facility
Lease.

“ABA Standards” shall have the meaning set forth in Section 3.3.

“Adjustment Notice” shall have the meaning set forth in Section 5.1.

“After Tax Basis” shall mean on a basis such that any payment to be received or
receivable by Lessor is supplemented by a further payment or payments (the
“Gross-Up” as defined in Section 4.2(a) of this Schedule 17.2) to Lessor so that
the sum of all such payments, after deducting all Taxes (taking into account any
related current credits or current deductions) payable by Lessor in respect of
the receipt or accrual of such amount under any law or Governmental Authority,
is equal to the payment due to Lessor, provided, that for these purposes, Lessor
shall be assumed to be taxable as a Subchapter C corporation for federal income
tax purposes subject to tax at the highest marginal rate(s) applicable to such
taxpayers with respect to the amounts in question.

“Applied Amount” shall have the meaning set forth in Section 5.4.

“Appraisal” shall mean the report with respect to the Leased Facility pursuant
to Section 3.4(b) thereof.

“Code” shall have the meaning set forth in Section 3.1(b).

“Final Determination” shall mean: (a) a decision, judgment, decree or other
order by any court of competent jurisdiction, which decision, judgment, decree
or other order has become final after all allowable appeals by either party to
the action have been exhausted or the time for filing such appeals has expired;
(b) a closing agreement entered into in connection with an administrative or
judicial proceeding and with the consent of Lessee or as permitted by
Section 5.3; (c) the expiration of the time for instituting suit with respect to
the claimed deficiency; or (d) the expiration of the time for instituting a
claim for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto.

“Gross-up” shall have the meaning set forth in Section 4.2(a).

“Inclusion Event” shall have the meaning set forth in Section 3.3.

“Lessee Act” shall have the meaning set forth in Section 3.3.

“Lessee Person” shall have the meaning set forth in Section 3.2(c).

“Lessor” shall have the same meaning set forth in the Facility Lease, provided,
however, that so long as Lessor is disregarded as an entity separate from its
owner for the purposes of any Tax or by any Governmental Authority, then the
term “Lessor” shall include any person treated as the owner of Lessor’s assets,
liabilities, income, gains and losses for federal income tax purposes.

“Member” shall have the meaning set forth in Section 3.1(b).

“Reasonable Basis” shall have the meaning set forth in Section 3.3.

“Tax Assumptions” shall have the meaning set forth in Section 3.1.

“Tax Savings” shall have the meaning set forth in Section 4.3.

ARTICLE 4
GENERAL TAX INDEMNITY

4.1

Indemnity Obligation.  Except as otherwise provided herein, Lessee shall pay,
and shall indemnify and hold harmless on an After-Tax Basis Lessor from and
against, any and all Taxes, however imposed, whether levied or imposed upon
Lessor, Lessee, or the Leased Facility or any part thereof, by any Governmental
Authority relating to:

(a)

the Leased Facility or any interest therein;

(b)

the acquisition, manufacture, purchase, ownership, delivery, nondelivery,
redelivery, transport, location, lease, sublease, hire, assignment, alteration,
improvement, possession, repossession, presence, use, replacement, substitution,
operation, insurance, installation, modification, rebuilding, overhaul,
condition, storage, maintenance, repair, acceptance, sale, return, abandonment,
preparation, transfer of title, or other disposition of the Leased Facility or
any part or any interest in any of the foregoing;

(c)

the execution, delivery, or performance of any of the Lease Documents or any
future amendment, supplement, waiver, or consent thereto (requested or consented
to by Lessee or in connection with a Lessee Event of Default), or any of the
transactions contemplated thereby, or any proceeds or payments or amounts
payable under any thereof; or

(d)

otherwise with respect to or in connection with the transactions contemplated by
the Lease Documents.

4.2

Exclusions to Indemnification.  Notwithstanding the foregoing, Lessee shall not
be obligated to pay or indemnify Lessor for any Taxes to the extent such Taxes
are attributable to the following:

(a)

Taxes imposed on Lessor by a Governmental Authority, by withholding or otherwise
based on, or measured by or with respect to net or gross income, net or gross
receipts, minimum tax, capital, franchise, net worth, excess profits, value
added, or conduct of business taxes, capital gains taxes, excess profits taxes,
minimum and/or alternative minimum taxes, accumulated earnings taxes, personal
holding company taxes, succession taxes and estate or other similar taxes, in
each case however denominated, other than any such Taxes which are in the nature
of sales, use, license, ad valorem, transfer, property or similar taxes, or
value added taxes (except to the extent such value added taxes are imposed in
direct and clear substitution for an income tax);

(b)

Taxes imposed with respect to any period following the later of (x) the
expiration or earlier termination of the Facility Lease, or (y) the payment by
Lessee of all amounts due and payable under the Lease Documents;

(c)

Taxes to the extent resulting from a breach by Lessor of any of its covenants,
representations or warranties under the Lease Documents;

(d)

Taxes imposed as a result of Lessor’s transfer or other disposition of (i) all
or a portion of its interest in the Lease Documents, the Leased Facility or any
part thereof, or (ii) any interest in Lessor, other than, in each case, a
transfer or disposition pursuant to an exercise of remedies pursuant to Article
15 of the Facility Lease during the continuation of a Lessee Event of Default,
the termination of the Facility Lease upon Lessee’s exercise of its options
pursuant to Article 12 of the Facility Lease, or a substitution, loss or
modification of the Leased Facility;

(e)

Taxes to the extent resulting from the gross negligence or willful misconduct of
Lessor (other than gross negligence imputed to Lessor solely by reason of its
interest in the Leased Facility);

(f)

Taxes subject to indemnification by Lessee pursuant to Article 3 (or
indemnifiable but for an exclusion therein);

(g)

Taxes resulting from the failure of Lessor to provide, at the request of Lessee,
any certification, documentation, or other evidence required as a condition to
the allowance of a reduction in such Tax, which, if properly complied with,
would have resulted in an exemption from, or a reduced rate of such Tax but only
if Lessor was eligible to comply with such requirement and Lessor has determined
in good faith that compliance with such requirements would not have a materially
adverse effect on Lessor or any of its affiliates;

(h)

Taxes consisting of interest, penalties, or additions to tax imposed on Lessor
as a result of a failure of Lessor to file any return, tax report or statement
properly or timely, unless such failure is caused by Lessee’s failure to fulfill
its obligations, if any, to provide such information required under Section 2.3
or Section 2.4;

(i)

the failure of Lessor to contest a claim in accordance with the contest
provisions herein to the extent Lessee’s ability to contest a claim is adversely
affected in any material respect;

(j)

Taxes arising as a result of the failure of Lessor (or transferee thereof) to be
a “United States person” (as defined in § 7701(a)(30)) of the Code;

(k)

Taxes that result from, or arise out of, or are attributable to the imposition
of any Taxes pursuant to ERISA or Section 4975 of the Code;

(l)

Taxes that are attributable to the situs of organization or incorporation, place
of management or control, a place of business, or a permanent establishment of
Lessor, in each case, other than as a result of (i) the execution and delivery
of the Lease Documents, (ii) the transactions contemplated by the Lease
Documents; or (iii) the use, location or operation of the Facility (or any part
thereof); or

(m)

Taxes to the extent liability for such Tax could have been reduced or provided
through “prudent” action, as defined by Wisc. Public Serv. Corp. v. Public Serv.
Comm., 156 Wis. 2d 611 (Ct. App 1990), and as may be interpreted from time to
time.

4.3

Reports and Returns.  If any report or return is required to be made with
respect to Taxes that are Lessee’s obligations under Section 2.1, Lessee shall,
at its sole expense, in a timely and proper fashion, (x) to the extent required
or permitted by law, make and file in its own name such return or report (except
for any such report or return that any Lessor has notified Lessee that such
Lessor intends to file), and (y) in the case of any such return or report
required to be made in the name of any Lessor, inform Lessor of such fact and
prepare such return or report for filing by Lessor in a manner reasonably
acceptable to Lessor or, where such return or report is required to reflect
items in addition to any obligations of Lessee under or arising out of the Taxes
described in Section 2.1, provide Lessor with information sufficient to permit
such return or report to be properly made with respect to any Taxes that are
obligations of Lessee under Section 2.1 no later than 30 days prior to the
filing date of such return or report.  Lessor shall provide to Lessee such
information within Lessor’s possession or control as is reasonably necessary for
Lessee to complete and file any such report or return properly, provided that
Lessor shall not be required to provide Lessee with copies of its tax returns.

4.4

Receipts and Records.  Lessee shall use reasonable efforts to obtain official
receipts indicating the payment of all Taxes that are subject to indemnification
under Section 2.1 and that are paid by Lessee, and shall promptly on request
send to Lessor each such receipt obtained by Lessee or other such evidence of
payment as is reasonably acceptable to such Lessor and reasonably available to
Lessee.  Within a reasonable time after Lessee receives from Lessor a written
request for specified information or copies of specified records reasonably
necessary to enable Lessor to fulfill its Tax filing, Tax audit or other Tax
obligations or to contest Taxes imposed upon it, Lessee shall provide such
information or copies of such records to the requesting party.

ARTICLE 5
INCOME TAX INDEMNITY

5.1

Tax Assumptions.  The transactions contemplated by the Lease Documents have been
entered into on the basis of the following tax assumptions (the “Tax
Assumptions”):

(a)

True Lease.  For purposes of federal income tax, the Facility Lease will be a
“true lease” under which Lessor will be treated as the owner and lessor of the
Leased Facility and Lessee will be treated as lessee thereof.

(b)

Corporate Status.  Lessor is not a separate tax-paying entity for federal income
tax purposes.  Instead, Lessor is disregarded as an entity separate from its
owner for federal income tax purposes.  As such, all of its income, gain, losses
and deductions flow through to its sole corporate member.  Therefore, for the
purposes of this Article 3, it is assumed that Lessor: (i) is a Subchapter C
corporation under the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) is subject to tax at the highest marginal rate applicable to Subchapter C
corporations in effect at the time an obligation arises under Section 3.3; (iii)
recognizes income, gain, credits, losses and deductions at the same time and in
the same manner as its sole Member; and (iv) is not a member of an affiliated
group of corporations filing a consolidated federal or state income tax return.
 The assumptions in this Section 3.1(b) shall apply for both federal and state
income tax purposes.

(c)

Method of Accounting.  Lessor is a calendar-year taxpayer and will report all
items of income, gain, loss, deduction, or credit relating to the transactions
effected by the Lease Documents using the accrual method of accounting.

(d)

Inclusions in Income.  Lessor will not be required to include any amount in
gross income for federal income tax purposes in connection with the transactions
effected by the Lease Documents other than: (i) Renewal Rent and Basic Rent in
the amounts and periods as calculated pursuant to Schedules 12.2 and 14.1,
respectively, to the Facility Lease; (ii) income realized upon the transfer of
Lessor’s direct or beneficial interest in the Facility Lease or the Leased
Facility or any portion thereof, other than a transfer attributable to a Lessee
Event of Default; (iii) any other amounts (including Termination Value or
amounts measured in respect of such value) payable on an After-Tax Basis; (iv)
any warranties, refunds, damages, insurance, requisition, or condemnation
proceeds received and retained by Lessor; (v) any amount payable to Lessor and
specifically designated as interest or late payment charges on overdue payments;
and (vi) any other amounts to the extent offset by a corresponding deduction,
(the inclusion in income of any amount other than the amounts described in this
Section 3.1(d) being referred to herein as an “Inclusion”).

(e)

Tax Reporting Status.  Lessor will not be subject to any minimum tax or
alternative minimum tax imposed under the Code.

(f)

Tax Assumptions.  Lessee will have no liability to indemnify Lessor with respect
to the Tax Assumptions contained herein.

5.2

Lessee’s Tax Representations and Covenants.  For purposes of this Article 3,
Lessee hereby represents and covenants:

(a)

On the Lease Commencement Date, the Leased Facility will not require any
improvements, modifications, or additions in order to be rendered complete for
its intended use by Lessee and Lessee has no present intention to make any
specific material non-severable improvements.

(b)

Any written information provided by Lessee to the appraiser (and identified in
an Annex to this Schedule 17.2) providing the appraisal pursuant to Section 3.6
or Article 12 of the Facility Lease was, to the knowledge of Lessee, accurate at
the time given.

(c)

During the Basic Term, neither Lessee nor any sublessee or user of the Leased
Facility (a “Lessee Person”) (other than Lessor or its affiliates other than
Lessee) will (i) make any claim (including, without limitation, filing a tax
return) predicated on ownership of the Leased Facility, or take any action or
position inconsistent with the Tax Assumptions or the status of Lessor as the
sole owner of the Leased Facility for federal, state and local income tax
purposes, or (ii) claim deductions for Basic Rent for federal, state or local
income tax purposes during the Base Term for any period other than the period to
which such Basic Rent is allocated pursuant to Section 5.1, unless, in the case
of either (i) or (ii), such position is inconsistent with a Final Determination
which is binding on Lessor or Lessee.

(d)

Purchase Options.  As of the Lease Commencement Date, neither Lessee nor any
Affiliate thereof has (i) taken any action requiring or authorizing the exercise
of any purchase option or renewal option described in Article 12 of the Facility
Lease, (ii) made any binding decision to exercise any purchase option or renewal
option described in Article 12 of the Facility Lease, or (iii) entered into any
agreements with any persons concerning the exercise of any purchase option or
renewal option described in Article 12 of the Facility Lease, provided, that the
execution, delivery and performance of the Lease Documents in accordance with
the terms thereof shall not constitute a breach of the foregoing representation.

(e)

Limited Use Property.  Neither Lessee, nor any sublessee, assignee, agent or
user (other than Lessor) of the Leased Facility will construct or install on the
Leased Facility any component, improvement, alteration, or addition if the
construction or installation will cause the Leased Facility to constitute
limited use property within the meaning of Revenue Procedure 2001-28, 2001-19
I.R.B. 1156.

(f)

Sole Remedy.  An indemnity payment hereunder shall be the only remedy for the
inaccuracy of any representation or covenant set forth in this Section 3.2.  No
representation or warranty of Lessee contained in any of the Lease Documents
shall be construed as a representation or warranty that the Facility Lease will
constitute a “true lease,” that Lessor will be treated as the tax owner of the
Leased Facility, or that the Leased Facility has a specified value or economic
useful life.

5.3

Indemnity Obligation.  If at any time Lessor is required by any Governmental
Authority to make an Inclusion in connection with the transactions contemplated
by the Lease Documents or Lessor is unable to exclude an Inclusion from its
federal, state or local tax return (based upon the receipt by Lessor and Lessee
not later than the filing date of the related tax return of Lessor of an opinion
of independent tax counsel selected by Lessor and reasonably satisfactory to
Lessee to the effect that there is no reasonable basis under the standards set
forth in ABA Formal Opinion 85-352 (the “ABA Standards”) (such a basis a
“Reasonable Basis”) for excluding such Inclusion (which opinion shall set forth
in reasonable detail the basis for the conclusions set forth therein) or such
claim would be inconsistent with a prior Final Determination of a contest and
there has been no change in law or interpretation thereof after such Final
Determination) as a result of any of the following:

(a)

the inaccuracy or breach of any representation of Lessee set forth above in
Section 3.2 or any covenant, representation, or warranty in the Lease Documents,

(b)

any act or omission of Lessee, other than (i) the negotiation, execution or
delivery of the Lease Documents, (ii) an act required or expressly permitted by
the Lease Documents (other than any improvement, alteration, addition to,
replacement, or temporary or permanent removal from service or retirement,
modification, or substitution of the Leased Facility or any part thereof by
Lessee or any Lessee Person) or (iii) any act taken by the Lessee at the request
of the Lessor,

(c)

any failure by Lessee to take any action expressly required to be taken under
the Lease Documents (other than a failure to take action that is requested by
Lessor),

(d)

a payment of warranties, refunds, insurance proceeds or similar items, or
requisition, condemnation, or similar proceeds to the extent not retained by, or
applied for the benefit of Lessor,

(e)

any destruction, damage, loss, condemnation, non-use or requisition of Leased
Facility or any part thereof, which does not constitute an Event of Loss or an
Event of Total Loss, or

(f)

an actual payment in an amount greater than due, or prior to the due date, of
any amount required to be paid by Lessee under the Lease Documents,

(each such event, a “Lessee Act”), then Lessor shall have suffered an “Inclusion
Event” and Lessee shall pay to Lessor, as an indemnity a lump-sum amount which,
after giving effect to the Gross-Up (as defined in Section 4.2(a)), shall be
sufficient to give to Lessor the same Return on Capital that it would have had
if no such Inclusion Event had occurred.  In lieu of the lump-sum payment
provided for in the preceding sentence, Lessee may elect to pay the indemnity
with respect to such Inclusion Event by reimbursing (on an after-tax basis) a
Lessor for the taxes (together with any applicable interest, penalties and
additions to tax) which such Lessor is required to pay in any calendar year as a
result of the Inclusion Event as provided in Section 4.2.

5.4

Excluded Events.  Lessee shall not be required to make any payment in respect of
an Inclusion Event to the extent such Inclusion results from one or more of the
following events:

(a)

Lessor’s failure to properly exclude income unless Lessor shall have received a
written opinion of its independent tax counsel that no Reasonable Basis exists
for excluding such income (and for this purpose, such counsel may take into
account the failure of Lessee to provide necessary information requested in
writing by Lessor to the extent Lessee is required to provide such information);

(b)

any event which requires Lessee to pay an amount equal to or in excess of, or
determined by reference to Termination Value to the extent such amount is
actually paid;

(c)

the application of Code § 467 or the Treasury Regulations thereunder, other than
as a result of (i) an actual payment in an amount greater than due or prior to
the due date, of any amount required to be paid by Lessee under the Lease
Documents or (ii) the claiming by Lessee during the Base Term of a deduction for
Basic Rent for federal, state or local income tax purposes for any period other
than the period to which such Basic Rent is allocated pursuant to Section 5.1 of
the Facility Lease;

(d)

the imposition of any alternative minimum tax under the Code § 55;

(e)

the breach of any covenant or representation by, or the gross negligence, fraud,
or willful misconduct of Lessor;

(f)

any amendment or modification to the Lease Documents that is not requested or
consented to by Lessee or is not required by the Lease Documents unless, in each
case, the amendment or modification is made in connection with a Lease Event of
Default;

(g)

any change in Lessor’s taxable year or method of accounting or the application
of the short taxable year provisions of the Code;

(h)

the failure of the Facility Lease to be treated as a “true lease” for federal
income tax purposes, other than as a result of a Lessee Act;

(i)

the failure of Lessor to contest a claim in accordance with the contest
provisions herein to the extent Lessee’s ability to contest a claim is adversely
affected in any material respect;

(j)

the failure of Lessor to be a “United States person” (as defined in §
7701(a)(30) of the Code);

(k)

consisting of interest, penalties, or additions to tax imposed on Lessor as a
result of a failure of Lessor to file any return properly or timely, unless such
failure is caused by Lessee’s failure to fulfill its obligations, if any, to
provide such information required hereto;

(l)

the sale of the Leased Facility to Lessee pursuant to an exercise of Lessee’s
purchase options under the Facility Lease;

(m)

imposed as a result of Lessor’s transfer or other disposition of (i) all or a
portion of its interest in the Lease Documents, the Leased Facility or any part
thereof, or (ii) any interest in Lessor, other than, in each case, a transfer or
disposition pursuant to an exercise of remedies pursuant to Section 15 of the
Facility Lease during the continuation of a Lessee Event of Default;

(n)

the application of Code Section 55-58, 59A, 291, 465, 469, 501, 542, 552, 593,
851, 856, 1272, 1361 or 4975 or the regulations thereunder or the imposition of
any Taxes imposed pursuant to ERISA; and

(o)

the failure of the Appraisal to be correct, except as a result of the breach or
inaccuracy of the income tax representations contained in Section 3.2(a) (b) or
(c) hereof.

ARTICLE 6
PAYMENTS AND GROSS-UPS

6.1

Payment Terms.

(a)

General.  Payments shall be made in immediately available funds and in United
States Dollars at such bank or to such account as specified by the payee in
written directives at least five Business Days prior to the due date thereof to
the payor, or, if no such direction is given, by check of the payor payable to
the order of the payee and mailed to the payee by certified mail, postage
prepaid at its address as set forth in Section 22.4 of the Facility Lease.

(b)

Time of Payment by Lessee.  Any indemnity payment due under this Schedule 17.2
to Lessor shall be paid by Lessee within 30 days after receipt of a written
demand therefor from Lessor, provided, however, Lessee shall not be required to
make such payment earlier than (a) in the case of a Tax that is not being
contested pursuant to Article 5, five Business Days prior to the date that
Lessor files with the applicable Governmental Authority its income tax return,
estimated or final as the case may be, which would first properly reflect the
additional income tax that would become due as a result of an Inclusion, or in
the case of a Tax indemnified under Section 2.1, the time such Tax is due or (b)
in the case of an Inclusion or other Tax that is being contested pursuant to
Article 5, 30 days after the date of the Final Determination of such contest.

(c)

Time of Payment by Lessor.  Any payment due by Lessor to Lessee shall be paid
within 30 days after the date on which Lessor files with the applicable
Governmental Authority its income tax return, estimated or final as the case may
be, on which the credits, deductions, or other tax benefits giving rise to such
payment could first properly be reflected or in the case of a Tax indemnified
under Section 2.1, within 30 days of receipt or accrual of such refund, credit
or other tax benefit.  Any payment due hereunder from Lessor to Lessee on
account of the receipt of any refund of tax shall be paid within 30 days after
the receipt of such refund.

6.2

Calculations of Payments and Gross-Ups.  All payments and calculations made
under this Section 4.2 shall be made taking into account the assumption in
Section 3.1(b) (regarding the assumption that Lessor is a C corporation for
federal and state income tax purposes).

(a)

Gross-Up.  Each payment and indemnity under Section 2.1 and Section 3.3 shall be
made on an After-Tax Basis.  For the purposes of this Section 4.2 and the
definition of “After-Tax Basis”, “Gross-Up” means the portion of any payment due
from Lessee to Lessor pursuant to Section 2.1 and Section 3.3 that is calculated
to indemnify Lessor or the portion of any reverse payment from Lessor to Lessee
on an After-Tax Basis.  As such, the amount payable to Lessor pursuant to
Section 2.1 and Section 3.3 shall be an amount determined after (i) giving
effect to any interest, penalties, or additions to tax attributable to the Tax
or Inclusion Event (except for any penalties and additions to Tax excluded under
Section 2.2(h) or Section 3.4(k); (ii) deducting all Taxes payable by Lessor in
respect of the receipt or accrual of such amount and the amounts specified in
clauses (i) and (ii) of this Section 4.2; and (iii) taking into account any Tax
Savings (as defined in Section 4.3 below) resulting from such Tax or Inclusion
Event, as applicable, (the net effect of items (i), (ii) and (iii), the
“Gross-Up”).

(b)

Calculations.  The amount of any indemnity payable by Lessee to Lessor pursuant
to Section 2.1, Section 3.3 and any Gross-Up shall be calculated on the basis of
the tax detriments and benefits incurred or to be incurred (for the purposes of
Section 3.3 as a result the same event giving rise to such Inclusion Event) by
Lessor and such amounts shall be computed (i) for Section 2.1, at the highest
marginal rate of federal income tax then in effect and the actual state or local
tax rates applicable to Lessor at the time and (ii) for Section 3.3, on a
notional basis in accordance with the Tax Assumptions.  Any Tax or Inclusion
Event which does not result in an increase in Lessor’s federal, state and local
income tax liability (or a decrease in Lessor’s refund of such income taxes) in
the year of such Tax or Inclusion Event but which reduces any net operating
loss, business credit, foreign tax credit carryover or other tax attribute of
Lessor shall be treated as giving rise to an increase in U.S. federal, state or
local income tax liability in the year for which such tax attribute if not
reduced thereby would have given rise to a reduction in Lessor’s federal, state
or local tax liability.  Subject to Section 6.2, all calculations with respect
to the amount of any indemnity payable hereunder (whether by lump-sum payment or
otherwise) shall be made initially by Lessor, and Lessor shall set forth any
such amount or adjustment in a statement furnished to Lessee.  Such a statement
shall accompany any notice furnished to, or demand made upon, Lessee by Lessor
pursuant to this Schedule 17.2.

6.3

Reverse Indemnity.  If, as a result of a Tax indemnified under Section 2.1
herein or an Inclusion Event with respect to which an indemnity has been paid
hereunder, Lessor for any taxable year realizes any credits, deductions, or
other tax benefits (“Tax Savings”) not otherwise taken into account in computing
any payment or indemnity by Lessee hereunder (or as a result thereof Lessor
shall be entitled to a refund of income tax (or an offset against other tax
liability not indemnified hereunder) or interest on such refund (or offset)
taking into account the Tax Assumptions in the case of an Inclusion Event), then
Lessor shall pay to Lessee the amount by which such Tax Savings reduce the
federal, state or local taxes of Lessor (and the amount of any such refund,
offset, or interest to which Lessor is entitled), plus a “gross-up” for any
additional federal, state or local income tax savings Lessor realizes as a
result of such payment (including such “gross-up”).  The amount of any Tax
Savings with respect to a Tax indemnified under Section 2.1 or an Inclusion
Event shall be computed on the basis of the tax benefits realized by Lessor and
by using the highest marginal rate of federal income tax then in effect and the
actual state and local tax rate applicable to Lessor at the time.  Lessor shall
not be obligated to make any payment pursuant to this Section 4.3 while a Lessee
Event of Default exists or to the extent that the amount of such payment would
exceed (1) the aggregate amount of all prior payments by Lessee to Lessor
pursuant to Section 2.1 and Section 3.3, as the case may be, less (2) the
aggregate amount of all prior payments by Lessor to Lessee under this Section
4.3, but any such excess shall be carried forward and reduce Lessee’s
obligations to make subsequent payments to Lessor pursuant to Section 2.1 or
Section 3.3.  Any subsequent disallowance or loss of all or any portion of a
reduction in Lessor’s tax liability which reduction was taken into account under
this Section 4.3 (as a result of a redetermination of the claim giving rise to
such payment by Lessor to Lessee by any taxing authority or as a result of a
judicial proceeding with respect to such claim) shall be treated as a loss
subject to indemnification under this Agreement without regard to Section 2.2
(other than Sections 2.2(c) or (e)) or Section 3.4 (other than Section 3.4(e)).

6.4

Lessee a Primary Obligor.  Lessee’s obligations under the indemnities provided
for in this Schedule 17.2 are those of a primary obligor whether or not Lessor
is also indemnified against the same matter under any other Lease Document or
any other document or instrument, and Lessor seeking indemnification from Lessee
may proceed directly against Lessee without first seeking to enforce any other
right of indemnification.  All indemnities payable by Lessee pursuant to this
Schedule 17.2 shall be treated as obligations of Lessee under the Facility Lease
and shall constitute Supplemental Rent under the Facility Lease.

ARTICLE 7
CONTEST PROVISIONS

7.1

Notice.  If Lessor receives a formal written notice of a claim or, if at the
conclusion of an audit by the Internal Revenue Service or other Governmental
Authority, there is a proposed adjustment in any item of income, deduction or
credit of Lessor, in either case, which if agreed to or accepted by Lessor would
result in a Tax for which Lessor would seek indemnification from Lessee pursuant
to this Schedule 17.2, then Lessor shall, (a) within 15 days prior to the date
on which Lessor is required to act or (b) promptly after the conclusion of an
audit, notify Lessee thereof in writing (“Adjustment Notice”).

7.2

Contest Provisions.  If requested by Lessee within 30 days after receipt of the
Adjustment Notice, Lessor shall in good faith contest or (if desired by Lessor)
permit Lessee to contest the validity, applicability, and amount of any proposed
adjustment that would give rise to a Tax or Inclusion Event by (a) not making
payment thereof for at least 30 days after providing the Adjustment Notice,
unless otherwise required by applicable law or regulations, (b) not paying same
except under protest, if protest is necessary and proper, or (c) if payment is
made, using reasonable efforts to obtain a refund thereof in appropriate
administrative and judicial proceedings; provided, that (aa) in the case of an
income tax contest, as a condition to the commencement of such contest, Lessor
shall have received a written opinion of its independent tax counsel selected by
Lessor and reasonably acceptable to Lessee to the effect that there is a
Reasonable Basis for contesting such proposed adjustment, (bb) Lessor shall not
be required to contest such proposed adjustment if the aggregate amount of the
indemnity, on a before-tax basis, together with the amounts payable with respect
to any future related claim, would be less than $25,000 in the case of an
administrative contest or less than $50,000 in the case of a judicial contest,
(cc) Lessee shall have agreed in writing to pay to Lessor, on demand, all
reasonable out-of-pocket costs and expenses which Lessor incurs in connection
with and reasonably allocable to contesting such adjustment, including all
reasonable legal, accountants’, and investigatory fees and disbursements; (dd) a
Lessee Event of Default shall not have occurred and be continuing (provided
however, that if a Lessee Event of Default other than as a result of a payment
default or bankruptcy shall exist, the foregoing restriction shall not apply if
Lessee posts a bond to secure payment of amounts that will fall due in the event
of an adverse resolution of the controversy), (ee) Lessor has determined, in
good faith, that the contest will not result in a material risk of the loss or
forfeiture of the Leased Facility (unless Lessee has provided to Lessor a bond
or other sufficient protection against such risk of loss or forfeiture
reasonably satisfactory to Lessor) or the imposition of criminal penalties, and
(ff) Lessee shall have acknowledged, in writing, that the contest is with
respect to a liability that is Lessee’s responsibility under this Schedule 17.2,
provided however that such acknowledgement is not required other than to the
extent the basis for the IRS’s claim is or becomes reasonably clear.

If requested by Lessee in writing, Lessor will appeal (or, if desired by Lessor,
permit Lessee to appeal) any adverse judicial determination, provided, that
Lessor shall receive an opinion of its independent tax counsel selected by
Lessor and reasonably acceptable to Lessee to the effect that there is
substantial authority under ABA Standards and within the meaning of Section 6662
of the Code for a favorable result as a result of such appeal.  Lessor shall not
be required to appeal any adverse judicial determination to the United States
Supreme Court.

7.3

Compromise or Settlement.  Lessor shall have the right to settle or compromise a
contest if Lessor has provided Lessee with a reasonable opportunity to review a
copy of that portion of the settlement or compromise proposal which relates to
the claim for which Lessor is seeking indemnification hereunder; provided, that
if (a) Lessor fails to provide Lessee such a reasonable opportunity to review
such portion of such proposal, or (b) after such reasonable opportunity to
review such proposal Lessee in writing reasonably withholds its consent to all
or part of such settlement or compromise proposal, then Lessee shall not be
obligated to indemnify Lessor hereunder to the extent of the amount attributable
to the Tax or Inclusion to which such settlement or compromise relates as to
which Lessee has reasonably withheld its consent, or with respect to any other
Inclusion or Tax for which a successful contest is foreclosed because of such
settlement or compromise as to which Lessee has reasonably withheld its consent.

7.4

Refunds.  If Lessor receives a refund of all or any part of any amount paid with
respect to a Tax for which Lessee has indemnified Lessor pursuant to Section 2.1
or Section 3.3 hereof (or if an amount which otherwise would have been a refund
was used to offset another liability of Lessor (an “Applied Amount”)), then
Lessor shall pay to Lessee an amount equal to the sum of the amount of such
refund (or Amount), plus any interest received on such refund (or that would
have been received if such Applied Amount had been refunded to Lessor)
attributable to any taxes paid by Lessee to or for Lessor net of any taxes
incurred on such refund or Applied Amount (plus any tax benefit received or that
would have been received by a Lessor on account of such payment, as determined
under Section 4.2).  If Lessor receives an award of attorneys’ fees in a contest
for which Lessee has paid an allocable portion of the contest expenses, Lessor
shall pay to Lessee the same proportion of the amount of such award as the
amount of Lessor’s attorneys’ fees paid or reimbursed by Lessee bears to the
total amount of attorneys’ fees actually incurred by Lessor in conducting such
contest, up to the amount of attorneys’ fees paid or borne by Lessee in
connection with such contest.  Lessor shall not be obligated to make any payment
to Lessee under this Section 5.4 while a Lessee Event of Default exists.  Any
subsequent disallowance or loss of such refund (as a result of a redetermination
of the claim giving rise to such payment by Lessor to Lessee by any taxing
authority or as a result of a judicial proceeding with respect to such claim)
shall be treated as a loss subject to indemnification under this Agreement
without regard to Section 2.2 (other than Section 2.2(c) or (e)) or Section 3.4
(other than Section 3.4(e)).

7.5

Failure to Contest.  Notwithstanding anything to the contrary contained in this
Article 5 and subject to the exclusion contained in Section 2.2(i) and Section
3.4(i), Lessor may at any time decline to take any further action with respect
to a proposed adjustment by notifying Lessee in writing that it has waived its
right to any indemnity payment that would otherwise be payable by Lessee
pursuant to this Schedule 17.2 in respect of such adjustment and with respect to
any other amount for which a successful contest is foreclosed because of such
failure to contest (if such failure adversely affects a contest in any material
respect) or to permit a contest.  If Lessor fails to contest or to permit a
contest hereunder, Lessor will not be required to pay over to Lessee any amount
representing tax benefits which result from an Inclusion as to which Lessor has
been deemed to have waived its right to any indemnity payment hereunder.

ARTICLE 8
RECOMPUTATIONS

8.1

Termination Value Recomputation.  If Lessor suffers an Inclusion, Termination
Values associated with the Leased Facility or with the portion thereof to which
such Inclusion relates shall thereupon, without further act of the parties
hereto or to the other Lease Documents, be adjusted upward or downward, if and
to the extent necessary to reflect such Inclusion (such adjustments to be in
accordance with the methodology and assumptions (including the tax assumptions
set forth in Section 3.1) as were employed in originally calculating Termination
Values, varying such assumptions to take into account the circumstances giving
rise to such Inclusion (and any previous Inclusion) and any net tax detriments
to Lessor arising as a result thereof).  If any adjustment to Termination Values
is required as a result of an Inclusion that has occurred, Lessor shall provide
Lessee a statement setting forth the revised Termination Values as determined by
Lessor.  Such statement shall describe in reasonable detail the basis for
computing such new values.  If no adjustment to Termination Values is required
as a result of an Inclusion that has occurred, and if requested in writing by
Lessee, Lessor shall provide Lessee with a statement that no such adjustment has
been made.  If requested by Lessee, such statement shall be verified in
accordance with the same procedures as are provided in Section 6.2 for the
verification of amounts payable pursuant to this Schedule 17.2, and such
verification shall bind Lessor and Lessee.

8.2

Verification of Calculations.  At Lessee’s request, the accuracy of any
calculation of amount(s) payable pursuant to this Schedule 17.2 shall be
verified by independent public accountants selected by Lessor and reasonably
satisfactory to Lessee, and such verification shall bind Lessor and Lessee.  In
order, and to the extent necessary, to enable such independent accountants to
verify such amounts, Lessor shall provide to such independent accountants (for
their confidential use and not to be disclosed to Lessee or any other person)
all information reasonably necessary for such verification, including any
computer program, related files, or reports used by Lessor in originally
calculating Basic Rent, Termination Values or other Taxes.  Verification shall
be at the expense of Lessee, unless, as the result of such verification, the
Owner Participant’s calculation of the applicable amount payable is adjusted by
3% or more (or, in the case of an adjustment of the Basic Rent, the net present
value of the Rent as calculated by Lessor is adjusted by more than five basis
points) in favor of Lessee, in which case the expense shall be borne by Lessor.











EXHIBIT A

TO THE FACILITY LEASE

DESCRIPTION OF LEASED FACILITY

The Leased Facility consists of a majority undivided ownership interest in an
approximately 150 MW net nominal combustion turbine combined cycle electric
generating unit and related facility, as such description shall be supplemented
by mutual agreement of the Parties following execution of the equipment supply
and construction contracts.











EXHIBIT B

TO THE FACILITY LEASE

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT is made this __ day of ______, 2003 by and among ___________ (the
“Lender”), MADISON GAS AND ELECTRIC COMPANY, a Wisconsin corporation (the
“Lessee”) and MGE POWER WEST CAMPUS, LLC, a Wisconsin limited liability company
(the “Lessor”).

RECITALS

A.

The Lessee and Lessor have entered into a Facility Lease Agreement dated _____
(the “Facility Lease”), a copy of which is attached hereto as Exhibit A and made
a part hereof, to lease certain equipment and improvements (such equipment and
improvements, the “Leased Facility”).

B.

The Lessee and Lessor have entered into a Ground Sublease dated ____________
(the “Ground Sublease,” and together with the Facility Lease, the “Leases”), a
copy of which is attached hereto as Exhibit B and made a part hereof, to
sublease certain real property more particularly described in the Ground
Sublease (the “Ground Sublease Property”), which Ground Sublease Property is
located immediately north of the UW-Madison Walnut Street Heating Plant in
Madison, Dane County, Wisconsin.

C.

The Lender is the holder of that certain ___________ note dated as of __________
(the “Note”) made by the Lessor and secured by, among other things, (i) that
certain mortgage and/or security interest in the Leased Facility (“Facility
Mortgage”), (ii) that assignment of leases, rents and profits with respect to
the Ground Sublease (the “Assignment of Rents”) and (iii) that certain Ground
Leasehold Mortgage (the “Ground Lease Mortgage”) with respect to the Lessor’s
interest in and to the Ground Sublease Property pursuant to that Ground Lease
dated as of July 1, 2002 between Lessor, as ground lessee, and the University of
the University of Wisconsin System, as ground lessor (the “Ground Lease”).

D.

The Lessee desires to be assured of continued possession of the Facility
Property and the Ground Sublease Property (the “Demised Premises”) and subject
to the terms of the Mortgage and the Ground Sublease Mortgage.

NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) by each party
in hand paid to the other, receipt of which is hereby acknowledged, and in
consideration of the premises and the mutual covenants and agreements
hereinafter contained, the parties hereto, intending to be legally bound hereby,
hereby agree as follows:

1.

The Lessee hereby agrees:

(a)

the Demised Premises have been delivered to the Lessee in accordance with the
terms of the Leases, and Lessee has accepted the Demised Premises
unconditionally;

(b)

subject to this Agreement, the Leases and the Lessee’s leasehold estate and any
and all estates, options, liens and charges therein contained or created thereby
are, and shall be and remain, subject and subordinate in all respects to the
lien and effects of the Facility Mortgage, the Assignment of Rents and the
Ground Sublease Mortgage (collectively, the “Security Instruments”) and to all
of the terms, conditions and provisions thereof, to all advances secured thereby
or to be secured thereby, and to any renewals, extensions, modifications,
consolidations or replacements thereof, with the same force and effect as if the
Security Instruments had been executed, delivered and duly recorded prior to the
execution and delivery of the Leases;

(c)

Lessee shall not subordinate its leasehold interest in the Demised Premises or
subordinate its interest under the Leases for the benefit of any party other
than Lender without Lender’s prior written consent;

(d)

Lessee asserts no claim (a) of offset, defense, deduction or counterclaim with
respect to payment of rents, rentals, fees, profits, payments or other charges
due and payable under the Leases or (b) against the Lessor with regard to any
obligation of Lessor under the Leases.  Lessee further agrees that from time to
time, within ten days of written request by the Lender, Lessee shall forthwith
provide the Lender with an estoppel certificate certifying that no defaults,
claims, offsets or events, or situations which, with the passage of time, could
become a default or the basis for a claim or offset against the Lessor by the
Lessee, exist under the Leases or, if the same exist, certifying and describing
such items as are in existence;

(e)

Lessee will forward to the Lender copies of any notice, claim or demand given or
made by the Lessee to or on the Lessor, in all cases concurrently with
forwarding same to the Lessor, such copies to be provided to the Lender by the
same method of mailing as the statement, notice, claim or demand was made or
given to or on the Lessor;

(f)

without the prior written consent of the Lender (i) no rent or other sums due
under the Leases shall be paid more than 30 days in advance of the due date
therefor established by the Leases, except the security deposit, if any, (ii) no
modifications shall be made in the provisions of the Leases nor shall the term
be extended or renewed, except as provided therein, (iii) the Leases shall not
be terminated by the Lessee except as provided therein nor shall the Lessee
tender or accept a surrender of the Leases except incident to a termination
provided for in the Leases, and (iv) Lesseet shall only sublet the premises
demised by the Leases or assign the Lessee’s interest in the Leases in
accordance with the provisions of the Leases;

(g)

in the event of any act or omission by the Lessor which would give the Lessee
the right to terminate any of the Leases or to claim a partial or total
eviction, reduce rents or to credit or offset any amounts against future rents,
the Lessee will not exercise such right until (i) it shall have given written
notice of such act or omission to the Lender, and (ii) a reasonable time for
remedying such act or omission shall have elapsed following such giving of
notice; and if it so elects, the Lender shall have the right to cure any default
by the Lessor under the Leases, including, if necessary to cure such defaults,
gaining access to the premises demised by the Leases in accordance with the
terms of the Leases.

(h)

notices required to be given to the Lender under this Agreement will be given to
any successor-in-interest of the Lender under the Security Instruments provided
that, prior to the event for which notice is required to be given to the Lender,
such successor-in-interest of the Lender shall have given written notice to the
Lessee of its acquisition of the Lender’s interest therein, and designated the
address to which such notice is to be directed;

(i)

upon written notification by the Lender to Lessee that rental payments are to be
made to the Lender due to a default under the Note or the other Security
Instruments, Lessee will cease making rental payments to Lessor, and will begin
making such rental payments to the Lender, as required by the terms of the
Security Instruments;

(j)

in the event that the holder of the Security Instruments (as now or hereafter
constituted), or anyone claiming from or through any such holder, shall enter
into and lawfully become possessed of the Demised Premises, or shall succeed to
the rights of the Lessor under the Leases, either through foreclosure of said
Security Instruments or otherwise, (i) the Lessee shall attorn to, and
recognize, such holder or anyone claiming from or through such holder as its
Lessor under the Leases for the unexpired balance of the term of the Leases and
any extension or renewal thereof, subject to all of the terms and conditions of
the Leases, (ii) the Lessee shall make all payments payable by the Lessee under
the Leases directly to the holder of the Security Instruments upon such holder’s
written instructions to the Lessee, and (iii) the Lessee shall not hold such
holder responsible for any security deposit or advance rent payment that was not
received by the Lender or such holder. If, by operation of law, or otherwise,
the institution of any action or other proceedings by the Lender under the
Security Instruments or the entry into and taking possession of the Demised
Premises shall result in the cancellation or termination of the Leases or the
Lessee’s obligation thereunder, the Lessee shall, upon request, execute and
deliver a new lease or leases of the Demised Premises, as applicable containing
the same terms and conditions as the Leases, except that the term and any
extension thereof shall be the unexpired term and unexpired renewal term or
terms of the Leases as of the date of execution and delivery of said new lease;

(k)

the Lessor’s failure to issue or deliver notice to the Lessee of the Lessor’s
receipt of notice of foreclosure with respect to the Demised Property shall not
serve to impair, deny or limit the rights of the Lender as the secured party
under the Security Instruments;

(l)

except as expressly set forth in the Leases, Lessee has no right or option to
purchase any portion of the Demised Property or any interest therein, and to the
extent that Lessee has acquired or hereafter acquires any such right or option,
the same is hereby subordinated to the Security Instruments;

(m)

the Lender shall have no responsibility, liability or obligation to cure any
defaults by the Lessor under the Leases, nor be subject to claims, defenses or
offsets under the Leases or against the Lessor possessed by the Lessee and which
arose or existed prior to actual foreclosure of the Security Instruments or
entry under and taking possession of the Demised Property by the Lender.  If the
Lender forecloses the Security Instruments and enters upon and takes actual
possession of the Demised Property, the Lender shall do so free and clear of all
such prior defaults, claims, or offsets and shall not be liable or responsible
to the Lessee for any act or omission of any prior Lessor (including the
Lessor), or subject to any claims, defenses or offsets which the Lessee might
have against any prior Lessor (including the Lessor); and

(n)

the institution of any action or other proceedings by the Lender under the
Security Instruments in order to realize upon the Lessor’s interest in the
Demised Property shall not, by operation of law or otherwise, result in the
cancellation or termination of the Leases or the Lessee’s obligations
thereunder.

2.

The Lender hereby agrees:

(a)

so long as the Lessee is not in default (beyond all applicable periods given the
Lessee under the Leases to cure such default) and shall pay the rents and
additional rents thereunder, and shall fully comply with and perform all the
terms, covenants, conditions and provisions of the Leases on the part of the
Lessee thereunder to be complied with and performed, (i) the Lessee’s possession
and occupancy of the Demised Premises and the Lessee’s rights and privileges
under the Leases, or any extension or renewal thereof which may be effected in
accordance with the terms of the Leases, shall not be disturbed by the Lender or
any successor-in-interest to the Lender; (ii) the Lender shall not join the
Lessee as party to any action or proceeding brought as a result of a default
under the Security Instruments for the purposes of terminating the Lessee’s
interest and estate under the Leases, subject to paragraph 1(j) above and
subject further to the conditions that neither the Lender nor any other
purchaser at foreclosure shall be (1) bound by any rent or other payment which
the Lessee might have paid more than 30 days in advance of the time stipulated
for payment under the Leases, (2) bound by any amendment or modification of the
Leases made without its written consent, (3) liable for any act, omission,
misrepresentation or default of the Lessor which is not continuing, or of any
prior Lessor arising out of facts and circumstances existing before the Lender’s
or other foreclosure purchaser’s succession to the interest of the Lessor under
the Leases, (4) subject to any offsets or defenses which the Lessee might have
against the Lessor arising out of facts and circumstances existing before the
Lender’s or other foreclosure purchaser’s succession to the interest of the
Lessor under the Leases; (5) obligated to perform any construction obligations
of Lessor, or (6) liable for the return of any security deposit to the extent it
has not been received by the Lender or other foreclosure purchaser; and

(b)

in the event that the interest of the Lessor shall vest in the Lender by reason
of foreclosure or any other procedures brought by it, or in any other manner,
the Lender and its successors-in-interest agree to be bound by all of the
undischarged obligations of Lessor under the Lease occurring after such
foreclosure or other action.

3.

The Lessee hereby represents and warrants that:

(a)

each of the Leases is in full force and effect;

(b)

neither the Lessor nor the Lessee is in default in the performance of or
compliance with any provision of the Leases;

(c)

the Lessee has not received any notice of default or termination of any Lease;

(d)

each Lease is a complete statement of the agreement of the parties thereto with
respect to the leasing of the applicable Demised Premises; and

(e)

the Lessee has accepted possession of the Demised Premises and is the sole owner
of the leasehold estates created by the Leases.

4.

The Lessor authorizes and directs the Lessee to honor any written demand or
notice from the Lender instructing the Lessee to pay rent or other sums to the
Lender rather than the Lessor (a “Payment Demand”), regardless of any other or
contrary notice or instruction which the Lessee may receive from the Lessor
before or after the Lessee’s receipt of such Payment Demand.  The Lessee may
rely upon any notice, instruction, payment demand, certificate, consent or other
document from the Lender believed by the Lessee to be genuine and signed by the
Lender and shall have no duty to the Lessor to investigate the same or the
circumstances under which the same was given.  Lessor agrees that any payment
made by the Lessee to the Lender in response to a demand for payment hereunder
shall be deemed proper payment by the Lessee of such sum pursuant to the Lease.

5.

Any notice, demand or consent hereunder shall be in writing and may be given or
mailed by mailing the same by registered or certified mail, postage prepaid or
by hand-delivery or overnight courier, upon delivery, and, if intended for the
Lender, addressed to the Lender at _________________________________, and if
intended for the Lessee, addressed to the Lessee
____________________________________, and if intended for the Lessor, addressed
to _______________________________________.  Any party may designate a new
address by notice in writing to the other parties.  Any notice given in
accordance herewith shall be effective if mailed two business days after deposit
in the United States Post Office in accordance herewith.

6.

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of each of the parties hereto.  The term “Lender” shall include the
respective holders from time to time for the Security Instruments (as now or
hereafter constituted) and terms “Lessor” and “Lessee” shall include the holder
from time to time of the lessor interest, and the holder from time to time of
the lessee interest, respectively, in the Lease.

7.

Any claim by Lessee against Lender under the Leases or this Agreement shall be
satisfied solely out of the interest of the Lender in the Demised Property and
Lessee shall not seek recovery against or out of any other assets of Lender.

8.

This Agreement shall be governed by, and construed under the laws of the State
of Wisconsin.

9.

If any term or provision of this Agreement shall be determined to be illegal or
unenforceable, all other terms and provisions hereof shall nevertheless remain
effective and shall be enforced to the fullest extent permitted by law.

10.

To facilitate execution, this Agreement may be executed in as many counterparts
as may be convenient or required.  It shall not be necessary that the signature
and acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused the execution hereof as a
sealed instrument as of the day and year first above written.

LENDER:

[____________]
By:


Print Name:


Print Title:







LESSEE:

By:

Print Name:

Print Title:







LESSOR:




By:

Print Name:

Print Title:











EXHIBIT C
TO THE FACILITY LEASE

FORM OF GUARANTY

This GUARANTY (“Guaranty”) dated as of [_____], 2003, by MGE ENERGY, INC., a
Wisconsin corporation (“Guarantor”), on behalf of MGE POWER WEST CAMPUS, LLC, a
Wisconsin limited liability company (“Lessor”), for the benefit of MADISON GAS
AND ELECTRIC COMPANY, a Wisconsin corporation (“Lessee”).  All capitalized terms
used but not defined in this Guaranty shall have the meanings given to such
terms in the Facility Lease Agreement, dated as of [______], 2003, between
Lessor and Lessee relating to the West Campus Cogeneration Project (the
“Facility Lease”).  Each of Lessee and Guarantor is sometimes herein referred to
as a “Party” and Lessee and Guarantor are sometimes herein referred to
collectively as the “Parties.”

WITNESSETH:

WHEREAS, Guarantor is the Parent of Lessor;

WHEREAS, Lessor intends to cause the development, design, engineering,
procurement, permitting and construction (the “Development Activities”) and,
following construction, own an “electric generating facility,” as this term is
defined in Section 196.52(9), Wis. Stats., consisting of an approximately 150 MW
net nominal gas-fired electric cogeneration unit and related facilities on the
University of Wisconsin Campus in Madison, Wisconsin;

WHEREAS, pursuant to the Facility Lease, Lessor is obligated to provide a
guarantee of its construction obligations;

WHEREAS, Guarantor is providing this Guaranty to Lessee for the purpose of
fulfilling Lessor’s obligations under the Facility Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged the Parties hereto agree as follows:

ARTICLE 9
GUARANTY

9.1

Guaranty.  Guarantor hereby irrevocably guarantees to Lessee (as primary obligor
and not merely as surety) the full payment of all costs and expenses incurred by
Lessor in connection with Lessor’s obligations with respect to the Development
Activities (collectively, the “Guaranteed Obligations”).  Guarantor hereby
further agrees that if Lessor shall fail to pay when due any of the Guaranteed
Obligations, Guarantor will promptly pay the same, without any demand or notice
whatsoever, and in the case of any extension of time of payment or renewal of
any of the Guaranteed Obligations, the same will be promptly paid in full when
due in accordance with the terms of such extension or renewal.

9.2

Continuing Guarantee.  The guarantee in this Article 1 is a continuing guarantee
and shall apply to all Guaranteed Obligations whenever arising.

9.3

Waiver of Demands, Notices, etc.  Guarantor hereby unconditionally and
irrevocably waives, to the extent permitted by applicable Law, (i) notice of any
of the matters referred to in this Article 1; (ii) all notices which may be
required by statute, rule or law or otherwise, now or hereafter in effect, to
preserve any rights against Guarantor hereunder, including, without limitation,
any demand, proof or notice of non-payment of the Guaranteed Obligations; (iii)
acceptance of this Guaranty, demand, protest, presentment, notice of default or
dishonor and any requirement of diligence; and (iv) any requirement that Lessee
protect, secure, perfect or insure any security interest in or any lien on any
property subject thereto or exhaust any right or take any action against Lessor,
Guarantor, any guarantor of the Guaranteed Obligations or any other person or
any collateral or security or to any balance of any deposit accounts or credit
on the books of Lessee in favor of Lessor, Guarantor or any other person.

9.4

Limitation.  Guarantor’s obligations with respect to the Guaranteed Obligations
shall be no more or any less than those required of Lessor under the Facility
Lease except that Guarantor shall be entitled to a good faith defense that the
Guaranteed Obligations of Lessor have been indefeasibly paid by Lessor.

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

Guarantor represents and warrants to Lessee that:

10.1

Due Organization, Etc.  It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin, (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

10.2

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Guaranty, and the
execution, delivery and performance by it of this Guaranty have been duly
authorized by all necessary corporate action on its part.

10.3

Non-Contravention.  The execution, delivery and performance by it of this
Guaranty do not and shall not:

(i)

violate its Organic Documents;

(ii)

violate any Law or Government Approval applicable to it or its property or to
the Leased Facility;

(iii)

result in a breach of or constitute a default of this Guaranty or any other
material agreement to which it is a party; or

(iv)

result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

10.4

Enforceability, Etc.  This Guaranty has been duly authorized and duly and
validly executed and delivered by it and constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or other similar Laws
affecting creditors’ rights generally and by general principles of equity.

10.5

Litigation.  There is no action, suit or proceeding at law or in equity or by or
before any Governmental Authority now pending or, to its knowledge, threatened
against or affecting it or any of its properties, rights or assets which could
reasonably be expected to have a material adverse effect on its ability to
perform its obligations under this Guaranty or the validity or enforceability of
this Guaranty.

10.6

Government Approvals.  All Government Approvals necessary under any applicable
Law in connection with the due execution and delivery of, and performance by it
of its obligations and the exercise of its rights under, this Guaranty have been
duly obtained or made and are in full force and effect, are final and not
subject to appeal or renewal, are held in its name and are free from conditions
or requirements (i) compliance with which could reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Guaranty or (ii) which it does not reasonably expect to be able to satisfy.

10.7

Investment Grade.  As of date of this Guaranty, Guarantor’s primary subsidiary’s
senior unsecured long-term debt is rated at least Investment Grade.

ARTICLE 11
MISCELLANEOUS

11.1

Applicable Law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF WISCONSIN.

11.2

Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

11.3

Notices.  Unless otherwise expressly specified or permitted by the terms hereof,
all communications and notices provided for herein to a Party shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Party.

(a) if to Guarantor:

MGE Energy, Inc.
P.O. Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7075
Facsimile:  608-252-7098
Attn:  Chief Financial Officer

(b) if to Lessor:

MGE Power West Campus, LLC
P.O. Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7149
Facsimile:  608-252-4794
Attn:  Manager

(c) if to Lessee:

Madison Gas and Electric Company
PO Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7075
Facsimile:  608-252-7098
Attn:  Chief Financial Officer

11.4

Counterparts.  This Guaranty may be executed in one or more counterparts and all
such counterparts taken together shall constitute one of the same instrument.

11.5

Severability.  Whenever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable Law;
but if any provision of this Guaranty shall be prohibited by or deemed invalid
under any applicable Law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

11.6

Successors and Assigns; Grant of Security Interest.  This Guaranty shall be
binding upon the Parties and their respective successors and permitted assigns
and each subsequent holder of the Guaranteed Obligations; provided, however,
that Guarantor shall not be permitted to assign all or any part of its rights,
benefits, advantages, titles or interest hereunder without the prior written
consent of Lessee.

11.7

Third-Party Beneficiaries.  Except as expressly provided herein, none of the
provisions of this Guaranty are intended for the benefit of any Person except
the Parties, their respective successors and permitted assigns.

11.8

Entire Agreement.  This Guaranty and the Facility Lease state the rights of the
Parties with respect to the leasing of the Leased Facility, guarantee thereof
and the other transactions contemplated by this Guaranty and the Facility Lease
and supersede all prior agreements, oral or written, with respect to the subject
matter hereof.

11.9

Headings.  Section headings used in this Guaranty are for convenience of
reference only and shall not affect the construction of this Guaranty.

11.10

No Joint Venture.  Any intention to create a joint venture or partnership
relation between Guarantor and Lessee is hereby expressly disclaimed.

11.11

Amendments and Waivers.  No term, covenant, agreement or condition of this
Guaranty may be terminated, amended or compliance therewith waived (either
generally or in a particular instance, retroactively or prospectively) except by
an instrument or instruments in writing executed by both Parties.

11.12

Survival.  Except as expressly provided herein, and except for accrued monetary
obligations, the warranties and covenants made by each Party shall not survive
the expiration or termination of this Guaranty and/or the Facility Lease in
accordance with its terms.

11.13

Termination.  This Guaranty shall terminate, and be of no further force and
effect, upon the payment, satisfaction or expiration of the Guaranteed
Obligations of Lessor in accordance with the provisions of the Facility Lease.











IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered under seal by its respective officer thereunto duly authorized.

MGE Energy, Inc.,

as Guarantor







By:  ______________________________________

Name:

Title:

Acknowledged and Agreed:

MADISON GAS AND ELECTRIC COMPANY,

as Lessee

By:  

______________________________________


Name:


Title:











EXHIBIT D
TO THE FACILITY LEASE

FORM OF RIGHT OF FIRST REFUSAL AGREEMENT

This RIGHT OF FIRST REFUSAL AGREEMENT, dated as of [__________], 20[__] (this
“Right of First Refusal Agreement”), is among MADISON GAS AND ELECTRIC COMPANY,
a Wisconsin corporation, as lessee (“Lessee”), MGE POWER WEST CAMPUS, LLC, a
Wisconsin limited liability company, as lessor (“Lessor”), MGE POWER LLC, a
Wisconsin limited liability company, as the sole member of Lessor (“Member”),
and MGE Energy, Inc., a Wisconsin corporation, as the parent and sole member of
Member (“Parent”).  Lessee, Lessor, Member and Parent are sometimes herein
referred to individually as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, Member is the sole member of Lessor and owns 100% of the membership
interests in Lessor;

WHEREAS, Parent is the sole member of Member and owns 100% of the membership
interest in Member;

WHEREAS, Lessor, together with the State of Wisconsin, acting through the State
Department of Administration (“State”), will cause to be developed, designed,
engineered, procured, permitted, constructed, commissioned and owned a steam,
chilled water and electric cogeneration facility located immediately north of
the UW - Madison Walnut Street Heating Plant in Madison, Wisconsin (the
“Facility”);

WHEREAS, Lessor will lease to Lessee a portion of the Facility (the “Leased
Facility”) pursuant to the terms and conditions of that certain Facility Lease
Agreement executed between Lessor and Lessee, dated as of the date hereof (the
“Facility Lease”) (all capitalized terms used but not defined in these herein
shall have the meanings given to such terms in Schedule 1.1 of the Facility
Lease );

WHEREAS, the Facility Lease contemplates that the Parties will enter into this
Right of First Refusal Agreement pursuant to which Member will grant Lessee a
right of first refusal with respect to any Transfer by Member of greater than
50% interest in Lessor and by Parent of greater than 50% interest in Member,
respectively (in each case, the “Controlling Interest”) to a Person in certain
circumstances; and

WHEREAS, the Parties wish to set forth the terms and conditions of such right of
first refusal;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 12
TRANSFER RESTRICTIONS

12.1

Transfer Restrictions Applicable to Member.

(a)

Except as otherwise permitted in Section 1.5, the Member may not Transfer its
Controlling Interest in and to Lessor to any Person until after the seventh
anniversary of the Commercial Operation Date.  Thereafter, the Member may not
Transfer its Controlling Interest except to an Acceptable Assignee.  

(b)

The Organic Documents of the Acceptable Assignee shall require the favorable
vote of one independent director or independent member, as the case may be, only
in respect of taking any of the following voluntary actions in anticipation of
insolvency or bankruptcy:

(i)

applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

(ii)

filing a voluntary petition in bankruptcy, or admitting in writing its inability
to pay it debts as they come due;

(iii)

making a general assignment for the benefit of its creditors;

(iv)

filing a petition or an answer seeking reorganization or arrangement with its
creditors or taking advantage of any insolvency Law;

(v)

filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

(vi)

agreeing to be the subject of an order, judgment or decree entered by any court
of competent jurisdiction, approving a petition seeking reorganization of it or
appointing a receiver, trustee or liquidator of it or of all or a substantial
part of its assets, and

such Acceptable Assignee’s Organic Documents shall not permit the Acceptable
Assignee to amend same if such amendment could reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Right of First Refusal and the other Lease Documents to which it is a party or
the validity or enforceability of such Lease Documents.

(c)

It shall be a condition precedent to any Transfer pursuant to this Right of
First Refusal Agreement that the PSCW determines that the transferee meets the
requirements of an Acceptable Assignee.

12.2

Transfer Restrictions Applicable to Parent.  

(a)

Except as otherwise permitted in Section 1.5, Parent may not Transfer its
Controlling Interest in and to Member to any Person until after the seventh
anniversary of the date of Commercial Operation of Unit 1.  Thereafter, the
Parent may not Transfer its Controlling Interest except to an Acceptable
Assignee.  

(b)

The Organic Documents of the Acceptable Assignee shall require the favorable
vote of one independent director or independent member, as the case may be, only
in respect of taking any of the following voluntary actions in anticipation of
insolvency or bankruptcy:

(i)

applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

(ii)

filing a voluntary petition in bankruptcy, or admitting in writing its inability
to pay it debts as they come due;

(iii)

making a general assignment for the benefit of its creditors;

(iv)

filing a petition or an answer seeking reorganization or arrangement with its
creditors or taking advantage of any insolvency Law;

(v)

filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

(vi)

agreeing to be the subject of an order, judgment or decree entered by any court
of competent jurisdiction, approving a petition seeking reorganization of it or
appointing a receiver, trustee or liquidator of it or of all or a substantial
part of its assets and

such Acceptable Assignee’s constituent documents do not permit the Acceptable
Assignee to amend its constituent documents if such amendment could reasonably
be expected to have a material adverse effect on its ability to perform its
obligations under this Right of First Refusal and the other Lease Documents to
which it is a party or the validity or enforceability of such Lease Documents.

(c)

It shall be a condition precedent to any Transfer pursuant to this Right of
First Refusal Agreement that the PSCW determines that the transferee meets the
requirements of an Acceptable Assignee.

12.3

Assumption of Obligations.  It shall be a condition precedent to any Transfer by
Member or Parent that the transferee enter into an assignment and assumption
agreement, in form and substance reasonably satisfactory to the Parties,
pursuant to which such transferee shall assume and Member or Parent, as the case
may be, shall assign all or a proportionate share, as the case may be, of its
rights, obligations, benefits, advantages, titles and interests in this Right of
First Refusal Agreement.  Upon such Transfer, the Facility Lease and each Lease
Document that is in effect shall continue in full force and effect.  

12.4

Adverse Tax Consequences.  Notwithstanding anything to the contrary contained
herein, if, as a result of the existence and/or exercise of the Right of First
Refusal, Parent, or if Member ceases to be an entity disregarded from its owner
for federal income tax purposes, Member, is not treated as the owner of the
Leased Facility for federal income tax purposes, Lessee will indemnify such
Parent or Member, as applicable, on an after-tax basis for any adverse tax
consequences resulting therefrom.

12.5

Permissible Transfers.

(a)

By Member.  Notwithstanding any provision to the contrary contained herein or in
the Facility Lease, Member may (without the consent of Lessee) Transfer: (i)
less than 50% percent of its interest in Lessor to any Person; (ii) any of its
interest in Lessor to an Affiliate of Member; (iii) any of its interest in
Lessor in connection with a public offering or sale of any such interest; and
(iv) any of its interest in Lessor to an Affiliate of Parent or to the
shareholders of Parent or the shareholders of an Affiliate of Parent in
connection with a spin-off.

(b)

By Parent.   Notwithstanding any provision to the contrary contained herein or
in the Facility Lease, Parent may (without the consent of Lessee) Transfer: (i)
less than 50% percent of its interest in Member to any Person; (ii) any of its
interest in Member to an Affiliate of Parent; (iii) any of its interest in
Member in connection with a public offering or sale of any such interest; and
(iv) any of its interest in Member to an Affiliate of Parent or to the
shareholders of Parent or the shareholders of an Affiliate of Parent in
connection with a spin-off.

(c)

To the University.  The Parties acknowledge that the University of Wisconsin
System, as independent agency of the State of Wisconsin and a body corporate
created pursuant to Ch. 36, Wis. Stats., has the right to acquire the Leased
Facility under certain circumstances and that any such Transfer shall not be
subject to the restrictions set forth in this Agreement.

ARTICLE 13
RIGHT OF FIRST REFUSAL

13.1

From Member to Lessee.  No less than 120 days prior to a Transfer by Member of a
Controlling Interest to an Acceptable Assignee (other than pursuant to Section
1.5 hereof), Member shall provide to Lessee, with a copy to Lessor, a written
notice of the proposed Transfer, including the terms and conditions of the
proposed Transfer and the name of the Acceptable Assignee.  Lessee shall have 60
days from receipt of such notice to notify Member in writing of its election to
purchase the Controlling Interest on the same terms and conditions as the
proposed Transfer (the “Right of First Refusal”); provided, however, that if
Lessee fails to notify Member, with a copy to Lessor, of its election to
exercise the Right of First Refusal within such 60-day period, Lessee shall be
deemed to have waived the Right of First Refusal with respect to the sale of
such Controlling Interest.  If Lessee notifies Member of its election to
exercise its Right of First Refusal within such 60-day period, then within 30
days of delivery of such notice to Member, the Parties shall meet to negotiate
the terms and conditions of the transfer documents by which Member shall
transfer the Controlling Interest to Lessee; provided, that the terms and
conditions of the transfer documents shall be no less favorable to Member than
the terms and conditions of the proposed Transfer of the Controlling Interest by
Member to the Acceptable Assignee.  Notwithstanding anything to the contrary
contained herein, upon Lessee’s exercise of its Right of First Refusal, the
Facility Lease and each Lease Document that is in effect shall continue in full
force and effect unless agreed otherwise by the Parties.

13.2

From Parent to Lessee.  No less than 120 days prior to a Transfer by Parent of a
Controlling Interest to an Acceptable Assignee (other than pursuant to Section
1.5 hereof), Parent shall provide to Lessee, with a copy to Member and Lessor, a
written notice of the proposed Transfer, including the terms and conditions of
the proposed Transfer and the name of the Acceptable Assignee.  Lessee shall
have 60 days from receipt of such notice to notify Parent in writing of its
election to purchase the Controlling Interest on the same terms and conditions
as the proposed Transfer (the “Right of First Refusal”); provided, however, that
if Lessee fails to notify Parent, with a copy to Member and Lessor, of its
election to exercise the Right of First Refusal within such 60-day period,
Lessee shall be deemed to have waived the Right of First Refusal with respect to
the sale of such Controlling Interest.  If Lessee notifies Parent of its
election to exercise its Right of First Refusal within such 60-day period, then
within 30 days of delivery of such notice to Parent, the Parties shall meet to
negotiate the terms and conditions of the transfer documents by which Parent
shall transfer the Controlling Interest to Lessee; provided, that the terms and
conditions of the transfer documents shall be no less favorable to Parent than
the terms and conditions of the proposed Transfer of the Controlling Interest by
Parent to the Acceptable Assignee.  Notwithstanding anything to the contrary
contained herein, upon Lessee’s exercise of its Right of First Refusal, the
Facility Lease and each Lease Document that is in effect shall continue in full
force and effect unless agreed otherwise by the Parties.

ARTICLE 14
REPRESENTATIONS AND WARRANTIES

Each of Lessee, Lessor, Member and Parent represents and warrants to each other
Party, as of the date hereof as follows:

14.1

Due Organization, Etc.  It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin; (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

14.2

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Right of First Refusal
Agreement, and the execution, delivery and performance by it of this Right of
First Refusal Agreement has been duly authorized by all necessary corporate
action on its part.

14.3

Non-Contravention.  The execution, delivery and performance by it of this Right
of First Refusal Agreement does not and shall not:

(a)

violate its Organic Documents;

(b)

violate any Law or Government Approval applicable to it or its property or to
the Leased Facility;

(c)

result in a breach of or constitute a default under any agreement to which it is
a party; or

(d)

result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

14.4

Enforceability, Etc.  This Right of First Refusal Agreement: (a) has been duly
authorized and duly and validly executed and delivered by it; and (b) assuming
the due authorization, execution and delivery thereof by the other Parties,
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or other similar Laws affecting creditors’ rights generally and by
general principles of equity.

14.5

Litigation.  No court order, judgment or arbitral award has been issued and is
outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Right of First Refusal Agreement or performing in any material respect its
obligations under this Right of First Refusal Agreement.

14.6

Government Approvals.  All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Right of First
Refusal Agreement have been obtained and are in full force and effect, and are
held in its name and are free from conditions or requirements (a) compliance
with which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Right of First Refusal Agreement
or the validity or enforceability of this Right of First Refusal Agreement or
(b) which it does not reasonably expect to be able to satisfy.

ARTICLE 15
MISCELLANEOUS

15.1

Applicable Law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS RIGHT OF
FIRST REFUSAL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN.

15.2

Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS RIGHT OF FIRST REFUSAL AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS RIGHT OF FIRST REFUSAL AGREEMENT AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

15.3

Notices.  Unless otherwise expressly specified or permitted by the terms hereof,
all communications and notices provided for herein to a Party shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including, by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Parties.

If to the Lessee:

Madison Gas and Electric Company
P.O. Box 1231

Madison, WI 53701-1231

Attn:  Chief Financial Officer

Tel:  608-252-7075

Fax:  608-252-7098

If to the Lessor:

MGE Power West Campus, LLC
c/o MGE Power LLC
P.O. Box 1231

Madison, WI 53701-1231

Attn:  Manager

Tel:  608-252-7149

Fax:  608-252-4794

If to Member:

MGE Power LLC
P.O. Box 1231

Madison, WI 53701-1231

Attn:  Manager

Tel:  608-252-7149

Fax:  608-252-4794

If to Parent:

MGE Energy, Inc.
P.O. Box 1231

Madison, WI 53701-1231

Attn:  Chief Financial Officer

Tel:  608-252-7075

Fax:  608-252-7098

15.4

Counterparts.  This Right of First Refusal Agreement shall be executed in
several counterparts, each of which is an original but all of which together
constitute the same instrument.

15.5

Severability.  Whenever possible, each provision of this Right of First Refusal
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law; but if any provision of this Right of First Refusal Agreement
shall be prohibited by or deemed invalid under any applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Right of First Refusal Agreement.

15.6

Transfer Restrictions.  This Right of First Refusal Agreement shall be binding
upon the Parties and their respective successors and permitted assigns.  Unless
otherwise specified in this Right of First Refusal Agreement, no Party may
transfer all or any part of its rights, benefits, advantages, titles or interest
in and to this Agreement without the prior written consent of the other Parties,
and any such Transfer in contravention of this Section 4.6 shall be null and
void ab initio.

15.7

Termination.  This Right of Refusal Agreement shall automatically terminate upon
the expiration or early termination of the Facility Lease.

15.8

Third-Party Beneficiaries.  Except as expressly provided herein, none of the
provisions of this Right of First Refusal Agreement are intended for the benefit
of any Person except the Parties, their respective successors and permitted
assigns.

15.9

Entire Agreement.  This Right of First Refusal Agreement and the other Lease
Documents state the rights and obligations of the Parties with respect to
Lessee’s Right of First Refusal and other transactions contemplated hereby and
thereby and supersede all prior agreements, oral or written, with respect
thereto.

15.10

Headings.  Section headings used in this Right of First Refusal Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

15.11

No Joint Venture.  Any intention to create a joint venture or partnership
relation among the Parties is hereby expressly disclaimed.

15.12

Amendments and Waivers.  No term, covenant, agreement or condition of this Right
of First Refusal Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by the
Parties.

15.13

Further Assurances.  Each Party shall promptly and duly execute and deliver such
further documents and assurances for and take such further actions reasonably
requested by another Party, all as may be reasonably necessary to carry out the
purpose of this Right of First Refusal Agreement.

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]











IN WITNESS WHEREOF, Lessee, Lessor and Member have caused this Right of First
Refusal Agreement to be duly executed and delivered under seal by their
respective officers thereunto duly authorized.

MADISON GAS AND ELECTRIC COMPANY,
 as Lessee

By: /s/ Terry A. Hanson

Title:

Chief Financial Officer

MGE POWER WEST CAMPUS, LLC,
 as Lessor

By: /s/ Jeffrey C. Newman

Title:

Manager

MGE POWER LLC,
 as Member

By:

/s/ Jeffrey C. Newman

Title:

Manager

MGE ENERGY, INC.,
 as Parent

By:

/s/ Terry A. Hanson

Title:

Chief Financial Officer






